Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.1   Page 1 of 119




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

  JOHN PLAINTIFF,
  an individual,
                                                 Case No.
        Plaintiff,                               Hon.

  v.

  WAYNE STATE UNIVERSITY,
  WAYNE STATE UNIVERSITY
  SCHOOL OF MEDICINE,
  NIKOLINA CAMAJ,                                JURY TRIAL DEMANDED
  MARGIT CHADWELL,
  MATT JACKSON,
  RICHARD S. BAKER, and
  R. DARIN ELLIS,
  in their individual and official capacities,
  jointly and severally,

        Defendants.


                          PLAINTIFF’S COMPLAINT

        NOW COMES, John Plaintiff (the “Plaintiff”), by and through his

  counsel, and for his Complaint against Defendants Wayne State University

  (“WSU” or “University”), Wayne State University School of Medicine

  (“SOM”), and Richard S. Baker (“Baker”), R. Darin Ellis (“Ellis”), Nikolina

  Camaj (“Camaj”), Margit Chadwell (“Chadwell”), and Matt Jackson

  (“Jackson”), in their individual and official capacities (hereinafter, the

  “Defendants”), jointly and severally, and states as follows:

                                          1
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.2    Page 2 of 119




  I.       THE PARTIES

           1.   Plaintiff John Plaintiff, who requests anonymity in this matter as

  an alleged perpetrator of harassment who has never been criminally charged

  or investigated, is a resident of Wayne County, Michigan who was also, prior

  to the violation of his Constitutional, common law, and contractual rights a

  student at Defendant WSU where he obtained his Bachelor’s and Master’s

  degrees and successfully completed his first year of Medical School. Plaintiff

  respectfully requests that he be permitted to proceed anonymously and will

  file the appropriate Motion to Proceed Anonymously if requested by the

  Court.

           2.   Based on the facts detailed below, Defendants will be able to

  identify Plaintiff and will not be prejudiced by the use of a pseudonym.

           3.   Defendant WSU is a public university located in Detroit,

  Michigan.

           4.   The events at issue occurred in Wayne County, Michigan which

  lies in the Eastern District of Michigan.

           5.   Defendant Nikolina Camaj was at all times relevant to this

  complaint Associate Director and Student Conduct Officer in the Office of the

  WSU Dean of Students; she was the principal investigator for WSU in this

  matter; she was aware of the due process requirements set forth in the


                                         2
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.3   Page 3 of 119




  University’s conduct rules; she disregarded the University’s own rules and

  regulations and denied Plaintiff his due process rights pursuant to the 5th and

  14th Amendments to the United States Constitution.

         6.    Defendant Margit Chadwell was at all times relevant to this

  complaint Associate Dean of Student Affairs and Career Development at

  Defendant WSU School of Medicine and, based on information and belief,

  responsible for assigning and overseeing the work of Defendant Camaj to

  investigate cases of student misconduct, including allegations made against

  Plaintiff.

         7.    Defendant Matt Jackson was, at all times relevant to this

  complaint, Assistant Dean for Basic Science and Chair of the WSU School of

  Medicine Professionalism Committee that had the authority and responsibility

  of adjudicating misconduct complaints through a hearing before the

  Committee and did not afford Plaintiff an opportunity to confront his accuser

  by being present when she testified before the Professionalism Committee or

  allowing Plaintiff or his counsel an opportunity to cross-examine his accuser

  although he was aware that the results of said hearing could result in his

  dismissal.

         8.    Defendant Richard S. Baker was, at all times relevant to this

  complaint, Chair of the Student Promotions Committee (“Promotions


                                        3
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.4   Page 4 of 119




  Committee”) and Vice Dean for Medical Education at Defendant WSU

  School of Medicine that had the responsibility to review cases referred by the

  Professionalism Committee and the authority to reject or adopt

  recommendations from the Professionalism Committee regarding whether to

  dismiss a student from the School of Medicine and did, in the instant case,

  dismiss Plaintiff without ensuring that Plaintiff received the due process

  guaranteed him by the Constitution of the United States.

        9.     Defendant R. Darin Ellis was, at all times relevant to this

  complaint, Associate Provost for Academic Programs and Institutional

  Effectiveness at Defendant WSU and the one individual who, acting alone,

  could reverse the decision of the promotion committee and protect Plaintiff

  from the capricious use of a hearing system that denied him constitutionally

  protected due process rights that were required under federal law, as held by

  the United States Court of Appeals for the Sixth Circuit, which law was, at

  the time of the dismissal of Plaintiff, binding precedent for almost two years.

  II.   THE NATURE OF THIS ACTION

        10.    This Complaint is brought to ensure that the intentional and

  blatant efforts by Defendants to harm a citizen of the United States by denying

  him the right to due process as guaranteed by the Fourteenth Amendment to

  the United States Constitution, Article 1, § 17 of the State of Michigan’s


                                         4
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.5    Page 5 of 119




  Constitution, and Defendants’ own internal policies and guidelines, pursuant

  to Fed. R. Civ. P. 23(b)(2), and in flagrant disregard of established precedent

  in this Circuit establishing that public universities must provide a student

  accused of a conduct violation that could result in his dismissal a hearing at

  which he is able to confront his accuser and avail himself of the greatest

  opportunity to discover truth and engage in cross-examination of witnesses.

  See e.g. Plaintiff v. Baum, et al., 903 F.3d 575, 581 (6th Cir. 2018) (Quoting

  from University of Cincinnati, 872 F.3d 393, 401-402 (6th Cir. 2017).

        11.    As a result of the Defendants’ actions, which make it impossible

  for Plaintiff to be accepted into any other M.D. program in the United States,

  Plaintiff’s dream of a medical career has been eviscerated by an investigation

  and interrogation conducted by ambush that intentionally kept Plaintiff in the

  dark as to the specific allegations against him and in violation of rights

  promised by Defendants WSU and its SOM, by testimony that was never

  recorded, and without affording Plaintiff a hearing on contested facts where

  he could cross-examine his accuser, though it was a right to which he was

  entitled pursuant to WSU’s disciplinary policy effective December 7, 2018.

  (Exhibit A, Interim Administrative Hearing Guidelines).

        12.    As a result of the University’s actions, on May 23, 2019, Plaintiff

  was expelled and has sustained tremendous damages, including, without


                                         5
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.6    Page 6 of 119




  limitation, emotional distress, psychological damages, loss of educational and

  career opportunities, reputational damages, economic injuries, and other

  direct and consequential damages. To redress this gross injustice, Plaintiff, in

  his Complaint, hereby sues Wayne State, the Wayne State School of Medicine

  and the responsible University officials and agents of the University.

        13.    The motivation behind Defendants’ decision to expel Plaintiff,

  then President of the SOM class of 2021, and who had an exemplary record

  until the Defendants’ sham investigation robbed him of his personal and

  professional reputation, is largely unknown and in question, as Defendants

  prevented Plaintiff from directly questioning his accuser, failed to provide him

  with a transcript, recording or summary of the portions of the Professionalism

  Committee’s hearing during which Plaintiff was not present, and the

  Defendant investigator failed to fully investigate the allegations against

  Plaintiff or Plaintiff’s contrary claims and evidence that he offered in defense.

        14.    Upon information and belief, in or about May of 2018, the U.S.

  Department of Education’s Office of Civil Rights (“OCR”) initiated an

  investigation against WSU and its SOM for retaliation against a female

  medical student who sought to assert her rights under Title IX, and which just

  became public knowledge on June 4, 2020, and, consequently, at all times

  relevant to this Complaint, Defendants knew about the OCR investigation for


                                         6
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20                  PageID.7     Page 7 of 119




  violation of Title IX. Therefore, Defendants (a) had an interest in proving to

  the OCR that they did not improperly dismiss allegations of harassment by

  female students, (b) were motivated to avoid any additional claim(s) by

  female students that its SOM did not take allegations of harassment seriously,

  (c) were aware that if they accepted Roe’s allegations against Plaintiff as true,

  they would avoid the possibility of Roe filing her own Title IX complaint

  while the OCR investigation was ongoing, and (d) in tandem with the

  Department of Education’s highly publicized effort to force colleges and

  universities to side with female victims over accused males, alongside the

  ongoing investigation against Plaintiff, suffered a motivation and

  predisposition to accept Roe’s accusations against Plaintiff, which concluded

  with his dismissal, as the best way forward to protect Defendants from

  possible sanctions and further public scrutiny.1


  1
   At the time Defendants were engaged in considering the charges against Plaintiff, WSU
  faced additional civil rights investigations under Title IX for Denial of Benefits (opened
  on January 23, 2019), Discipline (opened on March 19, 2019), and Retaliation (opened on
  August 16, 2018). Upon information and belief, Defendants knew that the University was
  already under active scrutiny by the Department of Education, and that after almost a
  decade of intense efforts to force schools to better defend female students and advance their
  interests in harassment claims, Defendants opted for a quick and permanent end in this
  case, and subjected Plaintiff to an excessive punishment based on the arbitrary and
  capricious use of an investigative and disciplinary process that intentionally kept Plaintiff
  in the dark as to both the accusations and the possible outcome of the process, so that he
  would not be able to mount a meaningful defense.




                                               7
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.8    Page 8 of 119




        15.    Further, and among other things, Defendants’ failure to conduct

  a full and fair inquiry, even though they had the resources, expertise, and time

  to conduct such an investigation, Defendant Camaj’s delivery of her

  investigative report on December 4, 2018, and the failure by Defendants to

  conduct a full and fair hearing that included cross-examination of witnesses,

  collectively, and among other things, supports the conclusion that Defendants

  were always going to side with Plaintiff’s female accuser, making

  Defendants’ expulsion a wrongful and unsubstantiated demonstration of sex

  discrimination, rather than a full and fair inquiry into whether Plaintiff’s

  denials and claims were true.

        16.    Not only is Plaintiff’s sanction based upon a flawed investigation

  and process, it is unduly punitive. In issuing this sanction, the University

  failed to give any reasons beyond a summary recitation of generalized reasons,

  without any specific justification or explanation tied to the particular finding,

  thus making the right to an appeal before Defendant Ellis meaningless and

  again depriving Plaintiff of his right to due process.

        17.    Plaintiff has also filed a Notice of Intention to File Claims with

  the Michigan Court of Claims pursuant to MCL 600.6431. The Notice of

  Intention to File Claims was received by the Clerk’s Office and filed on

  Thursday May 21, 2020 via hand delivery.


                                         8
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.9    Page 9 of 119




  III.   JURISDICTION AND VENUE

         18.    This Court has federal and supplemental jurisdiction pursuant to

  28 U.S.C. § 1331 and 28 U.S.C. §1367 because: (a) the case arises under the

  laws of the United States; (b) the claims brought under Title IX of the

  Educational Amendments of 1972, 20 U.S.C. § 1681 et seq., and 42 U.S.C. §

  1983 are federal civil rights claims; and (c) the state law claims are so closely

  related to the Title IX and § 1983 federal law claims as to form the same case

  or controversy under Article III of the U.S. Constitution. This Court has

  personal jurisdiction over Defendants on the grounds that Defendants are

  conducting business at Wayne State University and its School of Medicine

  within the Eastern District of Michigan.

         19.    Venue for this action properly lies in this district pursuant to 28

  U.S.C. § 1391 because the events or omissions giving rise to the claim

  occurred in this judicial district and because virtually all of the Defendants are

  located in this judicial district.

  IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

     A. Defendants were predisposed to accept accusations of misconduct
        by female students thereby discriminating against male students
        and encouraged by the U.S. Department of Education to support
        the radical view that male students accused of misconduct could be
        dismissed without due process of law.




                                          9
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.10   Page 10 of 119




         20.   On April 4, 2011, the OCR of the United States Department of

   Education (the “Dept. Plaintiff”) published a “Dear Colleague” Letter to

   colleges and universities (the “Letter”). (Exhibit B, Dear Colleague Letter).

         21.   The Letter addressed how the Obama Administration viewed the

   requirements of Title IX and demanded numerous changes to how many

   universities and colleges address sexual violence on campus.

         22.   On numerous occasions, Dept. Plaintiff and OCR publicly

   admonished colleges and universities for moving too slowly in making the

   changes demanded by the Letter and threatened dire financial and legal

   penalties if investigative and hearing procedures and policies did not change.

   See Meredith Clark, Colleges come together to address campus sexual

   assault, MSNBC.com, July 21, 2014. (Exhibit C, MSNBC Article).

         23.   Chief among the changes announced in the Letter were: (a) the

   rejection of mediation in cases of sexual assault, even on a voluntary basis;

   (b) the requirement that victims alone receive protection during the

   investigation of the complaint; (c) the required use of a “preponderance of

   evidence” standard, rejecting the use of the higher “clear and convincing”

   evidence standard; and (d) allowing victims to appeal determinations that

   went against them, subjecting accused students to double jeopardy.




                                        10
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.11    Page 11 of 119




         24.     On September 22, 2017, OCR rescinded the Letter and provided

   interim guidance to colleges and universities that receive federal funding, via

   a Q&A publication regarding campus sexual misconduct. (Exhibit D, DOE

   Q&A Publication).

         25.     On September 25, 2017, the United States Court of Appeals for

   the Sixth Circuit issued its opinion in Doe v. University of Cincinnati, 872

   F.3d 393 (6th Cir. 2017), holding that cross-examination is essential to due

   process when the finder of fact must choose between believing an accuser and

   an accused.

         26.     On September 7, 2018, the United States Court of Appeals for

   the Sixth Circuit issued its opinion in Doe v. Baum, 903 F.3d 575, (6th Cir.

   2018), holding that “if a public university has to choose between competing

   narratives to resolve a case, the university must give the accused student or

   his agent an opportunity to cross-examine the accuser and adverse witnesses

   in the presence of a neutral fact-finder.”

         27.     On October 11, 2018, the United States Court of Appeals for the

   Sixth Circuit denied Defendant University of Michigan’s request for a

   rehearing by the full Court of Appeals, making it clear that its decision in

   Baum was the law of the Circuit, binding on all public universities in




                                          11
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.12   Page 12 of 119




   Michigan, including Wayne State University and its officials, faculty, and

   staff.

            28.   Immediately thereafter, media and press coverage of the decision

   was provided by various major Michigan news outlets, including the Detroit

   Free Press, which reported the decision in the Baum case.

            29.   Nevertheless, in spite of these clear judicial decisions and wide

   dissemination to the public, including to WSU officials, faculty, and staff,

   Defendant WSU took no action to change their investigative and disciplinary

   process.

            30.   By that time, Defendant WSU and its Title IX investigative

   process were fully invested in the victim-centered approach that afforded

   female victims preferential and disparate treatment at the expense of accused

   male students.

            31.   Moreover, based upon information and belief, in or about May

   of 2018 the OCR initiated an investigation of the WSU School of Medicine

   for retaliation against a female medical student who sought to assert her rights

   under Title IX.

            32.   Based upon information and belief, the Defendants became

   aware in or about May of 2018 when WSU received notice from OCR that it




                                          12
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.13     Page 13 of 119




   was under investigation for a Title IX violation by retaliating against a student

   who had complained of sexual harassment by a medical school professor.

         33.    Based upon information and belief, on or about June 4, 2020

   OCR found that the WSU School of Medicine expelled the female medical

   student in retaliation for her complaint to OCR in violation of Title IX.

         34.    That at all times relevant to this Complaint Defendants knew

   about the OCR investigation for violation of Title IX.

         35.    That although Defendants were aware of the investigation,

   Plaintiff did not learn of the investigation and findings until after June 4, 2020

   when they were made public by the female victim of WSU’s retaliation.

         36.    That at all times relevant to this Complaint Defendants had an

   interest in proving to OCR that it did not improperly dismiss allegations of

   harassment by female students.

         37.    That Defendants were motivated to avoid any additional claim

   by female students that the SOM did not take allegations of harassment

   seriously.

         38.    That Defendants were, at all times relevant to this Complaint,

   aware that if they accepted Roe’s allegations against Plaintiff, they would

   avoid the possibility of Roe, in Plaintiff’s case, filing a Title IX complaint

   while the OCR investigation was ongoing.


                                          13
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.14    Page 14 of 119




         39.    That the combination of the Department of Education’s highly

   publicized effort to force colleges and universities to side with female victims

   over accused males together with the ongoing investigation created in

   Defendants a motivation and predisposition to accept Roe’s allegations

   against Plaintiff, which concluded with his dismissal, as the best way forward

   to protect Defendants from possible sanctions and further public scrutiny.

         40.    Not until December 7, 2018 did Defendant WSU implement an

   interim investigation and disciplinary process in an attempt to reflect the

   Court’s opinions in Baum, University of Cincinnati, and other recent and

   precedential case law, as well as revised Title IX guidelines.

         41.    Accordingly, Defendants were aware of the due process rights

   they were required to provide to Plaintiff, including the right to cross-examine

   witnesses against him and to receive notice of the charges prior to any

   investigation or hearing no later than October 11, 2018, and prior to the filing

   of the complaint against Plaintiff, and almost four months prior to the

   investigative hearing conducted by the Professionalism Committee.




                                         14
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.15   Page 15 of 119




   B. The University’s investigation and hearing process was
      constitutionally flawed at the time Plaintiff was questioned, the
      investigation and hearing were conducted, and Plaintiff was dismissed
      from the School of Medicine.

               1. The Professionalism Committee hearing process to which
                  Plaintiff was subjected lacked constitutionally required due
                  process protections.

         42.     The SOM’s Professionalism Committee claims to function as the

   SOM’s “institutional entity that ensures that the medical education program

   has a fair and formal process for taking any action that may affect the status

   of a medical student, including timely notice of the impending action,

   disclosure of the evidence on which the action would be based, an opportunity

   for the medical student to respond, and an opportunity to appeal any adverse

   decision related to advancement, graduation, or dismissal.” (Exhibit E,

   Professionalism Committee By-laws, at 4, § 2.0).

         43.     The SOM Professionalism Committee has not established its

   own due process procedures, but, instead, “conform[s] to the due process

   procedures of the Wayne State University Student Code of Conduct (the

   “Code”) (See Exhibit F, WSU Student Code of Conduct) and the guidelines

   for implementing the Student Code of Conduct as adopted by the School of

   Medicine.” Id. at 5.

         44.     The SOM Professionalism Committee “is an oversight and

   decision-making entity. The major responsibility of the committee is to shape
                                        15
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.16   Page 16 of 119




   medical students’ professional growth through the school’s four-year

   longitudinal curriculum that promotes positive interactions with faculty,

   residents, patients, patients’ families, other health care providers, clerical

   personnel, and peers. Appropriate and mature behavior is expected by

   students both on and off campus. Instances where students violate either the

   Professionalism core value and attributes or the Student Code of Conduct are

   referred to the Professionalism Committee.” Id. at 4 (§ 2.0).

          45.   As stated therein, Professionalism Core Values and Attributes

   include: (a) Professional Responsibility; (b) Competence and Self-

   Improvement; (c) Respect for others and professional relationships;        (d)

   Honesty including academic integrity; (e) Personal responsibility; and     (f)

   Social responsibility. Id. at 4.

          46.   The Professionalism Committee’s By-laws set forth the

   following roles for the Committee: (a) to monitor reports of medical students’

   unprofessional behavior and promote the development of professionalism; (b)

   to conduct investigations of all reports of unprofessional student conduct

   referred to the committee; (c) to convene formal hearings at the behest of the

   committee chair to determine whether a student is in violation of either the

   professionalism core values and attributes or of the Student Code of Conduct;




                                         16
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.17    Page 17 of 119




   and (d) following a formal hearing, [to] . . . determine a remediation. Id. at 4

   (§ 3.0).

          47.   Based on information and belief, the Professionalism Committee

   took testimony from Roe during the hearing conducted on February 7, 2019.

          48.   Based on information and belief, Roe was accompanied into the

   hearing by a family member.

          49.   At no time was Plaintiff provided an opportunity to hear Roe’s

   testimony.

          50.   At no time was Plaintiff provided an opportunity to submit

   questions for the Professionalism Committee to ask of Roe.

          51.   At no time was any information about Roe’s testimony provided

   to Plaintiff prior to providing his testimony and statement to the

   Professionalism Committee.

          52.   At no time did the Professionalism Committee provide a list of

   other witnesses called by the Professionalism Committee and, if called,

   whether they attended the hearing and provided testimony.

          53.   At no time before, during, or after the hearing conducted by the

   Professionalism Committee was Plaintiff ever provided with a summary of

   the testimony taken by the Committee or a transcript or recording of the

   testimony.


                                         17
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.18    Page 18 of 119




            54.   At no time did the Professionalism Committee provide or allow

   for Plaintiff to record or document the proceedings.

            55.   At all times relevant to this Complaint, Plaintiff alone bore the

   burden of proving his innocence and refuting evidence to which he was not

   privy.

            56.   At the conclusion of the Professionalism Committee’s hearing,

   the Committee failed to provide Plaintiff with any findings relative to

   information he presented to the Committee, including, specifically:

            a.    That the reason for Plaintiff’s initial contact with Roe
                  regarding passwords was the unauthorized access to his
                  computer;

            b.    That Plaintiff had not hacked Roe’s computer as claimed
                  by Roe;

            c.    That Plaintiff had not attempted to obtain photographs of
                  Roe to which he was not entitled;

            d.    That Plaintiff had not impersonated an attorney;

            e.    That Plaintiff had not sent a document to Roe purporting
                  to constitute a summons or court notification to be present
                  in court on a certain date in time;

            f.    That Plaintiff had not intended to harass or cause Roe any
                  unease; or

            g.    That Plaintiff did not have a romantic or sexual interest in
                  Roe.




                                           18
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20      PageID.19   Page 19 of 119




         57.    On February 11, 2019, the Professionalism Committee

   announced its decision to “refer your case to the School of Medicine

   promotions committee with a recommendation for dismissal.” (Exhibit G,

   Jackson Letter).

         58.    The decision was announced without accompanying factual

   support, using only conclusory language that “you [Plaintiff] have

   demonstrated a pattern of harassment and misrepresentation that is not

   consistent with the values and attributes that are the core professionalism

   standards for Wayne State School of Medicine: Professional responsibility;

   Competence and self-improvement; Respect for others and for professional

   relationships; Honesty including academic integrity; Personal responsibility;

   and Social responsibility.” Id.

         59.    The Professionalism Committee is a sub-committee of the

   Promotions Committee. Any appeal of a Professionalism Committee decision

   is made to the Promotions Committee for definitive disposition. The

   Professionalism Committee may use any and all disciplinary sanctions but

   cannot dismiss students from the medical school. The committee adjudicates

   professional breaches through appropriate means including referral to the

   Promotions Committee which may dismiss medical students.




                                        19
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.20   Page 20 of 119




         60.      Plaintiff was denied any meaningful opportunity to defend

   himself before the Promotions Committee and the Professionalism Committee

   did not provide Plaintiff with a factual record, any information they gathered

   during the hearing unless it had already been provided by Plaintiff, or an

   explanation of the facts supporting the specific reasons for recommending

   dismissal or whether the decision was unanimous.

               2. The Promotions Committee hearing process to which
                  Plaintiff was subjected lacked constitutionally required due
                  process protections.

         61.     The Promotions Committee’s “authority originates by delegated

   powers from the School of Medicine Faculty Executive Committee.”

   (Exhibit H, Promotions Committee By-laws, at 4) (citing by-laws of the

   Faculty: Article IV. Committees, Section II. Standing Committees).

         62.     The SOM charges the Promotions Committee with the

   responsibility to “ensure[] that the medical education program has a fair and

   formal process for taking any action that may affect the status of a medical

   student, including timely notice of the impending action, disclosure of the

   evidence on which the action would be based, an opportunity for the medical

   student to respond, and an opportunity to appeal any adverse decision related

   to advancement, graduation, or dismissal.” Id. at 4 (§ 2.0).




                                         20
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.21    Page 21 of 119




         63.    The Promotions Committee is the final decision-making entity at

   the SOM regarding the promotions and graduation process and has the

   responsibility of determining the student's fitness and suitability for the study

   and practice of medicine.

         64.    The Promotions Committee has the responsibility of assuring

   that constitutional due process requirements and the rules and policies of the

   SOM are followed.

         65.    Promotions Committee hearings are for students who face the

   possibility of dismissal due to reasons other than for administrative academic

   dismissals. Hearings are also provided where a student is appealing a decision

   of the Professionalism Committee.

         66.    The Promotions Committee has the role of determining the

   disposition of students whose behavior is inconsistent with the school's

   professional standards.

         67.    Students who face the possibility of dismissal will be invited to

   a hearing with the Promotions Committee.

         68.    The Student is provided an opportunity to submit a statement to

   their counselor summarizing “whatever information the student wishes the

   Committee to consider, supported by facts” regarding the reason for appearing

   before the Committee.


                                          21
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.22   Page 22 of 119




          69.    The Student may bring a support person, but the support person’s

   role is unspecified.

          70.    Members of the Committee may ask questions but are not

   required to make inquiries, thereby placing the entire burden of proof on the

   accused.

          71.    The Committee’s deliberations are confidential, occur without

   the student being present, and are not recorded.

          72.    The Promotions Committee can (1) decide to postpone action

   pending receipt of additional information, and consider the student’s entire

   academic record to date, which includes (a) pre-entry data and medical school

   transcript information, (b) performance data from the current academic year,

   and (c) information regarding any student issues which appear to have

   impaired     academic   or   professional   performance;    and    (2)     make

   recommendations and establish requirements relative to remediating

   unsatisfactory student performance and/or behavior in lieu of dismissal.

          73.    The Promotions Committee did not provide to Plaintiff all

   documents and evidence developed during the Professionalism Committee’s

   investigation, thereby denying Plaintiff of notice as to the evidence against

   him.




                                         22
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.23   Page 23 of 119




         74.      The Promotions Committee communicates its decision in an

   official letter provided to the student.

         75.      In this case, Defendant Baker informed Plaintiff in an official

   letter dated February 27, 2019 of the Promotions Committee’s decision to

   dismiss him.

         76.      While the letter announced the dismissal, the Promotions

   Committee failed to specify the basis for its decision to dismiss Plaintiff,

   referring generally to an “evaluation and discussion of [Plaintiff’s] entire

   academic record, academic progress and the information you provided to the

   committee at your hearing.”

         77.      The Committee failed to address any accusations, specify its

   factual findings, or articulate the specific basis on which dismissal was

   appropriate.

         78.      These failures, among others, constituted a denial of due process

   by failing to provide Plaintiff with sufficient notice of the basis of the

   dismissal decision to allow Plaintiff to meaningfully access his right to appeal

   his dismissal to the Promotions Committee or directly to the Provost.

         79.      Notwithstanding the Promotions Committee’s duty and

   responsibility of assuring that due process and rules and policies of the SOM

   are followed, no by-laws exist that constrain members of the Promotions


                                              23
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.24   Page 24 of 119




   Committee from: (a) consideration of evidence not known to the accused

   student; (b) conducting their own investigation or considering information

   gathered or received outside of the investigative process of the

   Professionalism Committee; (c) failing to advise or inform the student facing

   dismissal what data the Committee has already seen, reviewed, or obtained,

   or the source of such information; (d) calling a student to appear before the

   Committee without providing notice through a detailed statement of facts and

   claims that the Committee will consider; or (e) announcing the standard of

   review the Promotions Committee will use to avoid making arbitrary or

   capricious decisions.

         80.    Courts of law, as well as the WSU Appellate system that handles

   both civil and criminal appeals, have clear standards of review reflecting the

   level of deference an appellate court gives to a decision of the lower court;

   generally, the standard of review on appeal will be: (a) de novo for questions

   of law; (b) clearly erroneous for determinations of fact; and (c) abuse of

   discretion for application of the law to the facts.

         81.    The SOM’s Promotions Committee functions as an appellate

   body. Even on issues as serious as dismissal, the Promotions Committee did

   not identify to Plaintiff the standard of review for its deliberations. Any

   student, including Plaintiff, coming before the Promotions Committee is


                                          24
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.25    Page 25 of 119




   therefore denied the ability to understand how, and under what standard of

   review, decisions will be made or what information he must provide to the

   Committee.

         82.    On March 6, 2019, Plaintiff met with Defendant Baker in person

   to discuss his options, given the Promotions Committee’s decision to dismiss

   Plaintiff, and the issuance of a voluntary withdrawal from the SOM if the

   Promotions Committee denied his appeal.

         83.    At the March 6, 2019 meeting, Dr. Baker informed Plaintiff that

   while he, as Chairman of the Committee, had the authority to overturn the

   decision, he would elect to reconvene the Committee and discuss the decision

   with them if Plaintiff appealed.

         84.    Defendant Baker also informed Plaintiff in answer to his

   question of whether, if the Promotions Committee denied his appeal would he

   have the ability to withdraw, that “[y]es, I believe so. If it stays within the

   medical school and you do not take the step to appeal to the Provost’s Office,

   you will be able to withdraw if the promotions committee appeal does not go

   in your favor.”

         85.    In spite of Defendant Baker’s assurance to Plaintiff, Plaintiff was

   not permitted to voluntarily withdraw after the Promotions Committee’s




                                         25
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.26   Page 26 of 119




   subsequent denial of Plaintiff’s appeal. See Email from V. Muhammad to

   Plaintiff, dated May 9, 2019. (Exhibit I, Muhammad Email).

               3. Plaintiff has a constitutionally protected property interest in
                  his education and contractual rights that have been violated
                  by Defendants.

         86.      Plaintiff has been an undergraduate, graduate, and medical

   student at WSU since 2010, and he has a constitutionally protected property

   interest in, inter alia, his education program, to which he has expended in

   excess of $225,000.

         87.      The law in this Circuit is clear, the Due Process Clause is

   implicated by higher education disciplinary decisions.

         88.      As a student, Plaintiff and WSU have been bound by contract, as

   reflected in WSU’s policies and procedures, since his matriculation, and at all

   times relevant to his claims.

         89.      These policies and procedures are found in the WSU Student

   Code of Conduct, the by-laws of the SOM’s Professionalism and Promotions

   Committees, and Interim Administrative Hearing Guidelines, made effective

   on December 7, 2019.

         90.      The WSU Code also states that “[a]s integral members of the

   academic community, students have the right to expect that their rights are

   protected from arbitrary, capricious and malicious acts on the part of other


                                          26
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.27     Page 27 of 119




   members of the academic community … [and] to assure that students who are

   alleged to have engaged in unacceptable conduct receive fair and impartial

   consideration as specified in this code.” (Exhibit F, at 1, § 1.2).

          91.    The Code has limited application and “shall apply to conduct that

   occurs on University or Housing premises and at University or Housing

   sponsored activities that occur on or off-campus.” Id. at 3 (§ 3.2).

          92.    Disciplinary action under the Code is likewise limited to conduct

   that “occurs on University or Housing premises, or in connection with a

   University course or University documents, or at a University-sponsored

   activity.” Id. at 4-5 (§ 4.0).

          93.    Under the contracts between Plaintiff and Defendants, and Roe,

   Defendants breached their agreements with Plaintiff when they improperly

   subjected Plaintiff to disciplinary rules that did not apply, as the alleged

   harassment occurred when Roe was no longer a student at WSU, did not occur

   on property owned or operated by the University, and did not impact in any

   way any academic or administrative program of the University or SOM to

   which Roe was a part.

          94.    In subjecting Plaintiff to the disciplinary rules for conduct

   between Plaintiff and Roe, Defendants subjected Plaintiff to an arbitrary and

   capricious application of rules that did not apply, or, if applicable, were


                                          27
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.28   Page 28 of 119




   improperly applied as to Plaintiff because he did not engage in harassment,

   sexual harassment, sexual abuse, or other conduct to which the SOM’s rules

   applied, thereby breaching the contracts between Plaintiff and Defendants.

         95.      In dismissing Plaintiff on the basis that he engaged in conduct

   that was outside the reach of the WSU and SOM Code of Conduct, and

   because Defendants failed to investigate any of Plaintiff’s factual claims that

   contradicted Roe’s allegations, Defendants breached their contract with

   Plaintiff and denied him due process of law.

               4. Plaintiff was actively denied clearly-established rights in this
                  Circuit, including the right to cross-examine the accuser
                  where dismissal was a possible outcome, to view all
                  adversarial evidence, and to have notice of all allegations, as
                  required under law and under Plaintiff’s contracts with
                  Defendants, thus obviating Defendants’ claim to qualified
                  immunity from Plaintiff’s constitutional claims.

                     i. The fact-finding procedures required under the WSU
                        Code of Conduct prior to December 7, 2018.

         96.      As set forth in the Code, “[u]pon receipt of the charges, the

   Student Conduct Officer (the “Conduct Officer”) shall initiate an

   investigation, which must include an opportunity for the student(s) … to

   participate in a fact-finding conference with the Conduct Officer, and may

   include a conference by the [] Conduct Officer with the person making the

   charges, in order to determine whether further proceedings are appropriate.”



                                          28
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.29    Page 29 of 119




         97.    The Code requires that “[a] notice shall be sent to the student(s)

   … with a copy to the Dean of Students or the Academic Dean, within ten

   school days of the Student Conduct Officer’s receipt of the charges, and at

   least five school days prior to the conference. The notice shall contain the

   following information: a) the alleged infraction; b) the nature of the evidence

   submitted; c) the time and place of the conference; and d) a copy of this code,

   with a statement that it is the governing policy and that the student should

   retain it for use throughout the proceeding.” See Code at 12 (§ 11.2).

         98.    The Code permits the Conduct Officer up to ten (10) days

   following the fact-finding conference to determine whether to take further

   action or refer the matter to the Dean of Students.

         99.    In the event that the Dean of Students determines that the

   complaint is well founded, the Dean of Students shall notify the student that

   he/she may either meet with him/her in (a) an Informal Disciplinary

   Conference pursuant to Section 14.0 of the Student Conduct Code, or (b)

   choose to have the decision and/or sanction of the Student Conduct Officer

   heard by a formal Hearing Committee convened by the Dean of Students

   pursuant to Section 15.0 of the Student Conduct Code. See Code at 14 (§ 12.1).

         100. Students or student organizations subject to, or electing to

   participate in, an Informal Disciplinary Conference before the Academic


                                         29
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.30    Page 30 of 119




   Dean, or his/her designee, or the Dean of Students, shall be accorded the

   following procedure: (a) the student or representative of the student

   organization shall have access to the case file, prior to and during the

   conference; (b) the student shall have an opportunity to respond to the

   evidence and to call appropriate witnesses; and (c) the student shall have the

   right to be accompanied and assisted by an advisor or attorney only in the

   manner provided in Section 15.9 of the Code. See Code at 15-16 (§ 14.0 et

   al.).

           101. The Dean shall render a decision within ten (10) school days. If

   the Dean sustains the charges, the Dean shall decide the appropriate sanctions

   as specified in the Code. The Dean shall notify the student or representative,

   the charging party, and the Student Conduct Officer of the decision, in writing,

   within ten (10) school days. The decision of the Dean shall be final. The Dean

   shall, at this time, return the original file to the Student Conduct Officer. In

   those cases in which the nature of the sanction requires notice to the Registrar,

   the Student Conduct Officer shall forward the Dean’s notice to the Registrar.

           102. Students subject to, or electing to participate in, a formal hearing

   before the appropriate Dean shall be accorded the following procedure: (a) the

   committee shall consist of three faculty members and two students; (b) the

   student may strike a maximum of two names from each panel, before the


                                           30
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.31     Page 31 of 119




   committee is drawn from the panels; and (c) if related students fail to agree as

   to the names (if any) to be stricken, then no names shall be struck.

         103. The Code requires that the Committee hearing the case shall

   conduct a fair and impartial hearing, the student shall be given notice of the

   hearing date at least five (5) school days in advance of the hearing, and shall

   be accorded access to the case file, pursuant to Code (§11.4), prior to and

   during the hearing.

         104. The Code states that the accused student and the charging party

   should be present at the hearing. If the student fails to appear, the hearing may

   proceed without him/her, and if the charging party fails to appear, the hearing

   may proceed without him/her; both the student and the charging party shall

   have the opportunity to be heard.

         105. The student may not be required to testify against

   herself/himself. Both the student and the charging party shall have the

   opportunity to question opposing witnesses.

         106. The Dean may subpoena witnesses upon the request of either

   party or on his/her own motion. University students and employees are

   expected to comply with subpoenas issued pursuant to this procedure, unless

   compliance would result in significant and unavoidable personal hardship or

   substantial interference with normal University activities.


                                          31
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.32     Page 32 of 119




         107. Any party may bring an advisor or an attorney to the Disciplinary

   Hearing, provided that the party must notify the Dean, in writing, of the name

   of the advisor or attorney at least 48 hours prior to the hearing. The role of the

   advisor or attorney during the hearing is solely to counsel and assist the party

   and he may not participate actively in the conduct of the hearing.

         108. Hearings are closed to the public, except that, in the discretion of

   the Chairperson, an open hearing may be held if requested by the accused

   student. In the case of related students, if any student in the group desires a

   closed hearing, the hearing shall be closed.

         109. The Chairperson shall exercise control over the hearing to avoid

   needless consumption of time and to prevent the harassment or intimidation

   of witnesses. Any person, including the student, who disrupts a hearing or

   who fails to adhere to the rulings of the Chairperson may be excluded from

   the proceedings.

         110. Hearings will normally be recorded. However, the Code does not

   require that hearings be recorded, and the failure to record all or part of a

   hearing, or the technical inadequacy or loss of any recording made, does not

   invalidate the hearing or the procedure. Whether or not a recording is made,

   the decision must include a summary of the testimony, and shall be

   sufficiently detailed to permit review by the President or his/her designee.


                                          32
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.33    Page 33 of 119




         111. The Chairperson may exclude witnesses other than the charging

   party and the charged party from the hearing during the testimony of other

   witnesses; formal rules of evidence shall not apply in disciplinary proceedings

   conducted pursuant to the Code. The Chairperson shall admit all matters into

   evidence which reasonable persons would accept as having persuasive value

   in the conduct of their affairs. Unduly repetitious or irrelevant evidence may

   be excluded.

         112. Affidavits shall not be admitted into evidence unless signed by

   the affiant, and notarized, and shall not be admitted in any case unless the

   Chairperson finds that there is good cause to accept an affidavit instead of

   actual testimony.

         113. The Committee may be advised by a representative of the Office

   of the General Counsel, except that, if the Office of the General Counsel shall

   have acted in the case as proponent of any party, then the Committee shall be

   advised by independent, outside counsel; and a decision by the Committee

   that the charges are sustained must be based upon a preponderance of the

   evidence at the hearing. (A preponderance of the evidence is that which is

   sufficient to convince the Committee that it is more probable than not that the

   student’s alleged misconduct occurred.). See Code at 16-18 (§ 15 et al.).




                                         33
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.34    Page 34 of 119




         114. Under the Code, a hearing will be scheduled to be held within

   fifteen (15) school days of the student’s request for a hearing, except where

   the academic calendar makes a longer interval appropriate. The Dean or

   designee shall be present at the hearing but shall not be present during the

   Committee deliberations. A simple majority of the Committee members shall

   be present for the hearing. If a majority of the members are not present, the

   student may decide to proceed with the hearing before those members who

   are present, or to reschedule the meeting. In the case of related students, if

   50% or more of the students prefer to proceed, the hearing shall proceed. See

   Code at 18 (§ 16 et al.).

         115. Under the Code, within ten school days of the hearing, the

   Committee shall prepare and send to the Dean its decision, including a

   summary of the hearing and of its decision-making process. If the Committee

   sustains the charges, it shall recommend a sanction or sanctions.

         116. If the Committee sustains the charges, then, within five (5)

   school days, the Dean shall decide appropriate sanctions as specified in

   Section 5. The Dean may adopt the sanctions recommended by the Committee

   or may impose sanctions more or less severe than those recommended by the

   Committee. The Dean shall notify the student, the charging party, and the

   Student Conduct Officer of the decision and the sanction(s), in writing, within


                                         34
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.35    Page 35 of 119




   the five-school-day period. The Dean shall return the original file to the

   Student Conduct Officer. In those cases in which the nature of sanction(s)

   requires notice to the Registrar, the Student Conduct Officer shall forward the

   dean’s notice to the Registrar.

                   ii. The appeals process under the WSU Code of Conduct
                       applicable to Plaintiff prior to December 7, 2018.

         117. If, as the result of a formal hearing process, a sanction is

   imposed, the student may request the President or his/her designee to review

   the decision on the record. A written Request for Review must be signed and

   submitted by the student or representative himself/herself (not by an advisor

   or an attorney) to the Student Conduct Officer, with a copy to the Dean of the

   college, or the Dean of Students, postmarked within twenty (20) school days

   of the postmark of the college’s final decision.

         118. The Student Conduct Officer will forward the appeal, with the

   record, to the President or his/her designee. Appellate review of the college’s

   decision will proceed as soon as practicable after notification by the student

   of his/her wish to seek review.

         119. The President or his/her designee may affirm, reverse, or modify

   the decision or the sanction, or, in unusual circumstances, may send the matter

   back to the college. The President or his/her designee shall notify the student,



                                         35
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.36    Page 36 of 119




   the Dean, the charging party, and the Student Conduct Officer of the decision,

   in writing, within a reasonable time.

         120. Exceptions to the Appeal procedure may be granted by the

   President or his/her designee upon a showing of good and sufficient cause.

   The decision of the President or his/her designee shall be final.

                  iii. The fact-finding procedures under the Code after
                       December 6, 2018.

         121. Effective December 7, 2018, Defendant WSU issued its Interim

   Administrative Hearing Guidelines (the “Guidelines”) to the WSU Student

   Code of Conduct. (Exhibit A).

         122. WSU intends for these Guidelines to apply only in those cases in

   which: (a) WSU undertakes an investigation into alleged student misconduct,

   whether by a Title IX investigator or by an individual authorized to conduct

   investigations under the Student Code of Conduct; (b) the investigation

   documents competing narratives about the alleged sexual misconduct such

   that credibility is an issue that is material to the outcome; (c) if the alleged

   victim’s narrative is determined to be more credible than that of the alleged

   perpetrator, the finding would necessarily be a violation of university policy;

   and (d) the investigator determines that the alleged sexual misconduct is

   serious enough that the potential sanction against the alleged perpetrator, if

   found responsible, could be suspension or expulsion.
                                           36
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.37    Page 37 of 119




         123. Where all of the foregoing circumstances are present, WSU will

   designate and retain an experienced attorney (hereinafter referred to as the

   “Hearing Officer”) to: (a) manage the hearing process; (b) assist the

   Committee (which is selected pursuant to Sections 15.1, 15.2 and 15.3 of the

   Student Code of Conduct) in assessing responsibility under the preponderance

   of the evidence standard; and (c) where responsibility for violation of

   University policy is found, on the Committee’s request, assist the Committee

   in recommending appropriate sanction(s).

         124. In addition to the Hearing Procedures set forth in Section 15 of

   the Code, the Guidelines make the following modifications and additions to

   comply with the precedential decision in Baum: (a) the Title IX Director will

   be responsible for providing the Committee with a copy of the investigator’s

   final report, the report will be accepted as evidence by the Committee, and the

   investigator will be available as a witness and may be examined on the

   contents of the report; (b) upon request, the complainant and respondent may

   review the documents, statements or other material in the Title IX

   investigator’s file, including the final report (See Code, § 11.4); (c) all

   participants are expected to be respectful of each other in the hearing process

   and to conduct themselves according to the direction of the hearing officer;

   (d) at the request of either party, made not less than five (5) business days


                                         37
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.38    Page 38 of 119




   before the hearing, or at the hearing officer’s discretion, the hearing officer

   may adopt additional procedures as are necessary and appropriate so as to

   minimize the likelihood that the hearing itself will contribute to the

   traumatization of the complainant and so as to support the privacy needs of

   the parties and/or other potential hearing participants; and (e) the Hearing

   Officer may, but is not required to, alter the hearing room setup and decide to

   use of multiple rooms, video-conferencing equipment, or other electronic

   means of communicating.

         125. The Guidelines also prohibit the complainant and respondent

   from sitting in the same room at the same time unless they choose to do so.

   However, the hearing officer shall insure that whatever party is being cross-

   examined is present in the same hearing room as the Committee so that the

   Committee can assess that individual’s demeanor first-hand.

         126. The Guidelines require that: “Pertinent records, exhibits, and

   written statements provided during the investigation stage of the process shall

   be admitted into evidence unless, in the judgment of the hearing officer: (a)

   the item is so prejudicial as to outweigh any probative value; or (b) is not

   relevant to the determination to be made by the Committee. Any additional

   information may be accepted for consideration by the hearing officer at his/her

   discretion.” (Exhibit A, at 3).


                                         38
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.39    Page 39 of 119




         127. The Guidelines require, consistent with the holding in Doe v.

   Baum, that the respondent be allowed to cross-examine the complainant and

   the complainant’s witnesses; and, where such cross-examination occurs, the

   complainant shall also be allowed to cross-examine the respondent and the

   respondent’s witnesses. The following rules shall apply with regard to such

   cross-examination: (a) either party may waive his/her right to examine or

   cross-examine the opposing party or a witness; (b) the Hearing officer will

   establish reasonable time frames for an individual’s testimony, including

   cross-examination; (c) examination and cross-examination generally shall be

   limited to matters relevant to the circumstances of the alleged misconduct,

   which may include circumstances leading to the alleged misconduct, as well

   as testimony regarding the impact of the alleged misconduct; (d) there will be

   no questioning of the parties about their prior sexual activity, although

   questions about the parties’ prior sexual relationship, if any, may be allowed

   at the discretion of the Hearing Officer; (e) cross-examination will be

   monitored closely by the hearing officer to avoid the creation of an unduly

   intimidating or hostile environment; (f) the Hearing Officer may, at his or her

   discretion, allow argument out of the hearing of the Committee on whether a

   particular line of questioning may be pursued; and (g) the Hearing Officer or




                                         39
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.40    Page 40 of 119




   the Committee in his/her/their discretion, may pose additional questions to the

   respondent, the complainant, the investigator, and any witnesses presented.

                   iv. The post-hearing procedures under the Code after
                       December 6, 2018.

         128. Within ten (10) business days of the hearing, the Committee

   conducting the hearing, with the assistance of the Hearing Officer, as desired,

   shall prepare and send, to the Dean of Students and Title IX Director, the

   Committee’s decision, including a summary of the hearing and of its decision-

   making process. (See Code § 16.1).

         129. If the Committee sustains the charges, i.e. finds, based upon a

   preponderance of the evidence, that the respondent violated University policy

   with regard to any form of sexual misconduct, the Committee shall

   recommend a sanction or sanctions as provided in Section 5 of the Code. (See

   Code § 16.1).

         130. If the Committee sustains the charges, the Dean of Students shall,

   within ten (10) business days of receipt of the Committee’s decision, decide

   an appropriate sanction or sanctions as provided in Section 5 of the Code. The

   Dean may adopt the sanction(s) recommended by the Committee or may

   impose sanction(s) more or less severe than those recommended by the

   Committee. (See Code § 16.2).



                                         40
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.41   Page 41 of 119




         131. The Dean of Students shall simultaneously notify the

   complainant and the respondent, in writing, of the Committee’s decision and

   of the sanction(s) imposed. (See Code § 16.2).

                  v. The procedures for appeal under the Code after
                     December 6, 2018.

         132. Either the complainant or the respondent may request the WSU

   President, or his/her designee, to review the decision of the Committee and/or

   of the Dean of Students on the record. (See Code § 18.1).

         133. In order to appeal, a written Request for Review must be signed

   and submitted by the student (not by an advisor or attorney) to the Student

   Conduct Officer, with a copy to the Dean of Students and Title IX Director,

   postmarked within twenty (20) business days of the written notice of outcome.

   (See Code § 18.1).

         134. The Student Conduct Officer will forward the appeal, with the

   record, to the WSU President or his/her designee. Appellate review will

   proceed as soon as practicable after notification by the complainant or

   respondent of his/her wish to seek review. (See Code § 18.1).

         135. The WSU President or his/her designee may affirm, reverse, or

   modify the decision or the sanction. (See Code § 18.1).

         136. The WSU President or his/her designee shall notify the

   complainant and the respondent simultaneously, and in writing, of the
                                        41
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.42    Page 42 of 119




   decision on the appeal within a reasonable time. Copies of the decision will

   also be provided to the Dean of Students, the Student Conduct Officer, and

   the Title IX Director. (See Code § 19.0).

            5. The process and procedures utilized by the Defendants to
               investigate and prosecute Plaintiff differ significantly from
               those in the Code and failed to provide Plaintiff with notice
               or due process.

         137. To this day, Plaintiff has been unable to determine the specific

   facts found by the Professionalism Committee or the Promotions Committee

   to support their decisions and determination.

         138. To this day, no record of any witness testimony or hearing

   evidence has been provided to Plaintiff.

         139. Based upon information and belief, to this day, no record of any

   witness testimony or hearing evidence was provided to the Office of the

   Provost for use in reviewing the disciplinary process and outcome.

         140. Plaintiff was not provided a right to cross-examine his accuser or

   other witnesses against him and is unaware of any other witness beyond Roe

   that may have testified at the hearing before the Professionalism Committee.

         141. Based on information and belief, documents and writings

   produced by the Professionalism Committee members hearing Plaintiff’s case

   were provided to one or more members of the Promotions Committee but were

   never provided to Plaintiff or the Office of the Provost.
                                         42
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20      PageID.43   Page 43 of 119




         142. None of the procedural protections provided for in the Code,

   either prior to or after December 6, 2018, were provided to Plaintiff by the

   Professionalism and Promotions Committees or the Office of the WSU Dean

   of Students.

      C. Plaintiff was falsely accused of misconduct and dismissed without
         being afforded his due process rights under University policy, Sixth
         Circuit precedent, and/or the Constitutions of the State of
         Michigan and United States of America.

            1. Plaintiff’s educational history at WSU and interactions with
               Roe.

         143. Plaintiff began his education at WSU in the fall of 2010 as a pre-

   medical student majoring in biology and psychology.

         144. Plaintiff graduated from WSU in 2015 with a bachelor’s degree

   of Science in Biological Sciences and a bachelor’s degree of Science in

   Psychology.

         145. Plaintiff continued his education at Defendant WSU in 2016 and

   graduated in 2017 with a master’s degree, actually conferred by the SOM, in

   Medical Science, maintaining a 3.9/4.0 grade point average. During the 2016

   academic year, Plaintiff was on the student senate and was involved in

   multiple school government activities, including participation in Festifall

   2016, an orientation event to provide incoming students an opportunity to ask




                                        43
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.44    Page 44 of 119




   questions of upperclassmen and familiarize themselves with service, club, and

   academic resources.

         146. During Festifall 2016, among many other students, he met a

   female freshman student who shall be referred to in this Complaint as “Jane

   Roe,” “Roe,” or “Accuser,” as the actual identity of Jane Roe will be evident

   to the Defendants, and her true name and identity is not relevant to this

   Complaint.

         147. At the time of their initial meeting, Roe was accompanied by her

   parents, and the nature of the conversation dealt with the stress she felt about

   her ability to pass certain science courses.

         148. During the brief interaction, Roe and Plaintiff exchanged

   telephone numbers, so that she could call him if she had other questions or

   school-related issues she needed help with.

         149. Plaintiff offered to provide Roe with BIO 1510 exam benchmark

   questions from 2010 to study with and, to facilitate transmission of this

   information, provided Roe his cloud storage password so that she could

   download the materials.

         150. Shortly after Plaintiff provided this help, he noticed that multiple

   of his accounts were routinely breached and accessed by an individual, or

   individuals, without his authorization or permission. At least one account


                                          44
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.45   Page 45 of 119




   being accessed was the same account that held the digital materials accessed

   by Roe.

           151. Although Plaintiff contacted Roe on numerous occasions

   concerning the breach of his cloud account, the contacts were limited and

   coincided with ongoing and developing incidents related to the unauthorized

   access of his computer. Plaintiff’s first text message contact with Roe

   occurred on or about November 17, 2016, approximately 77 days after

   meeting Roe.

           152. The next three text message contacts occurred in November of

   2016.

           153. Between January 28, 2017 and April 10, 2017, text messages

   were sent between Plaintiff and Roe on the issue of breaches of his electronic

   and computer accounts.

           154. From on or about April 10, 2017 until on or about August of

   2018, Plaintiff had not communicated with Roe.

           155. In the Fall of 2017, Plaintiff started medical school at WSU’s

   SOM, and was active in student affairs, running and winning the office of the

   WSU SOM Class of 2021 Student Body President. Earlier, as President of the

   WSU Student Senate, Plaintiff concurrently had a seat as class representative

   on the Board of Governors, and regularly volunteered in the community.


                                        45
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.46    Page 46 of 119




   While on the Board of Governors, he worked on a successful effort to freeze

   tuition and improve testing procedures and academic support for medical

   students.

         156. While in medical school, on or about August of 2018, Plaintiff

   received information that his electronic and computer accounts had again been

   improperly accessed, and without authority, from an address in Colorado

   where Plaintiff believed Roe lived, as she was no longer a student at WSU.

         157. Between on or about August 6, 2018 and on or about October 27,

   2018, Plaintiff contacted Roe to again attempt to get help in securing his

   computer.

         158. On or about October 27, 2018, Plaintiff received multiple phone

   calls from Colorado, and during one call Plaintiff was called a racial slur and

   threatened.

         159. Since on or about October 27, 2018, Plaintiff has had no contact

   with Roe.

         160. In 2018, at the start of Plaintiff’s second year at the SOM, a

   significant issue surrounding testing protocols arose, and Plaintiff worked

   with the Board and other SOM leadership to reduce time gaps between testing

   groups, which ultimately helped to resolve issues and improve testing

   procedures.


                                         46
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.47     Page 47 of 119




         161. In March of 2019, the SOM announced that it was making a

   significant change to its school calendar that would have significant financial

   implications for students. In response, and as a result of work that Plaintiff did

   in developing a solution, the SOM was able to rescind this policy change and

   fix the negative financial situation facing many students.

         162. In May of 2019, at the end of Plaintiff’s second year of medical

   school, he had a track record of success academically, socially, within the

   leadership of the SOM and his class, and looked forward to a successful third

   year at the SOM.

             2. Defendant WSU’s Associate Director and Student Conduct
                Officer, Defendant Nikolina Camaj, engaged in a flawed and
                gender-biased course of conduct that denied Plaintiff his
                right to due process.

         163. On October 29, 2018, Roe filed an online complaint against

   Plaintiff for harassment using the University’s Online Complaint Form. See

   the Investigative Report made by Defendant Nikolina Camaj (the “Camaj

   Report”). (Exhibit J, Camaj Report).

         164. On November 15, 2018, Nikolina Camaj (or “Camaj”) engaged

   in a telephonic conference call with Roe, during which time Defendant Camaj

   discussed the online complaint report filed by Roe.

         165. During this conference call between Defendant Camaj and Roe,

   Roe agreed to provide Camaj with text messages sent between Plaintiff and
                                          47
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.48    Page 48 of 119




   Roe from November 17, 2016 until October 26, 2018; however, Defendant

   Camaj took no steps to determine whether the text messages provided by Roe

   were, inter alia, complete, had been altered, and/or were reliable.

         166. Due to the nature of the investigative interview conducted on

   November 15, 2018 and during the conference call, Defendant Camaj was

   unable to make visual observations of Roe’s demeanor, failed to document

   her affect during the conversation in her notes or summary, did not challenge

   Roe’s account of the alleged incidents, and failed to record the call.

         167. According to the Camaj Report, Roe stated to Defendant Camaj

   that she filed a police report in Colorado and spoke with the Wayne State

   University police department. However, at no time did Defendant Camaj

   corroborate these statements, or make any effort to obtain a copy of the police

   reports Roe claimed to have filed in Colorado, or even identify the Police

   Department in Colorado where the alleged police report was filed. See

   Exhibit J.

         168. According to Defendant Camaj, during the call with Roe, Roe

   alleged that she had spoken with the Wayne State University Police.

   Defendant Camaj did not include any evidence corroborating Roe’s claim to

   have spoken with the Wayne State Police Department or obtain any

   documentation that such a conversation took place. Id.


                                         48
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.49     Page 49 of 119




         169. Roe alleged to Defendant Camaj that she received a text message

   from Plaintiff that he had contacted an attorney and that she should keep an

   eye on her email account for a communication from that lawyer. Roe claimed

   that she did receive an email from the Wolff-Smith Law Firm in Lake Orion,

   Michigan claiming that she was to appear in court on November 15, 2018. Id.

         170. In the online WSU Complaint Form, as attached to the Camaj

   Report, Roe reported that she called the law firm to confirm that the email

   from [Plaintiff’s] “lawyer” was not from them nor any of their lawyers. Roe

   claimed that she also called the 36th District Court and confirmed that her

   name was not on the docket for November 15, 2018. Id.

         171. Based on information and belief, Defendant Camaj failed to

   obtain the email Roe claimed she received from the law firm, Wolff-Smith,

   allegedly directing her to appear in court on November 15, 2018.

         172. Based on information and belief, Defendant Camaj failed to

   obtain copies of the Snapchat photos that Roe claimed Plaintiff wanted or to

   collect any evidence that on three separate occasions Roe’s photographer was

   contacted by an individual claiming that they “lost the file with all the pictures

   from the shoot, can you resend it.”

         173. Without any corroboration of these claims that Plaintiff had

   impersonated an attorney or had fraudulently attempted to obtain Roe’s


                                          49
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.50    Page 50 of 119




   photoshoot pictures, Defendant Camaj nevertheless included these baseless

   allegations in an attempt to influence decision makers on the SOM’s

   Professionalism and Promotions Committees.

         174. Roe informed Defendant Camaj that she had not received any

   further communications from Plaintiff since October 26, 2018.

         175. On November 27, 2018, Defendant Camaj notified Plaintiff that

   she “would like to meet with [him] for a Fact-Finding Conference to discuss

   concerns reported to me about your alleged behavior on Wayne State

   University’s campus which may be in violation of the Student Code of

   Conduct.” Defendant Camaj scheduled the meeting for November 30, 2018 at

   12:00 p.m. in the Office of the Dean of Students. See Defendant Camaj’s

   Letter to Plaintiff, dated November 27, 2018 (hereinafter the “Letter”).

   (Exhibit K, Camaj Letter to Plaintiff).

         176. Section 11.2 of the Code requires that “[a] notice shall be sent to

   the student(s) … with a copy to the Dean of Students or the Academic Dean,

   within ten school days of the Student Conduct Officer’s receipt of the

   charges.” In the instant case, the Code required that Plaintiff receive a notice

   on or before November 11, 2018, which Defendant Camaj failed to provide.




                                         50
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.51    Page 51 of 119




         177.    Based on information and belief, Defendant Camaj did no

   independent investigation work that caused her to violate the notice

   requirement timetable.

         178. Despite the extended time Defendant Camaj took in “inviting”

   Plaintiff to meet with her, Defendant Camaj shortened the amount of time

   Plaintiff had to prepare for his fact-finding conference with Defendant Camaj

   and refused to provide notice of the allegations as required.

         179. The Code requires that Students receive at least five (5) school

   days before appearing at any conference, and, given the violation of the Code

   by Defendant Camaj in giving Plaintiff a late notification, the earliest date for

   Defendant Camaj to schedule the conference was December 5, 2018.

         180. Even under the unfair procedure being utilized by WSU at the

   time of the conference with Defendant Camaj, and which violated the Baum

   decision, the five (5) day period between receiving the notification and

   appearing at an investigative conference provided a minimum of time to

   review the notice, which notice must contain the following information:

   (a) the alleged infraction; (b) the nature of the evidence submitted; (c) the

   time and place of the conference; and (d) a copy of the Code, with a statement

   that it is the governing policy and that the student should retain it for use

   throughout the proceeding. See Code, at 12 (§11.2).


                                          51
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.52   Page 52 of 119




         181. Defendant Camaj failed to provide any of the required

   information, except the time and place of the conference that was scheduled,

   in violation of the Code and Plaintiff’s due process rights.

         182. On November 29, 2018, Plaintiff contacted Defendant Camaj by

   email to her WSU email address (i.e. as provided on the “invitation” to the

   fact-finding conference), requesting that, pursuant to the Code, Defendant

   Camaj provide the missing information so that he could prepare for the

   meeting. Plaintiff further informed Defendant Camaj that he was unaware of

   the purpose of the meeting and that he was not even sure, based on the notice,

   whether there were any charges currently pending against him, or if the

   meeting was designed to determine whether charges would be filed. See

   Plaintiff’s email to Defendant Camaj, dated November 29, 2018. (Exhibit L,

   Email from Plaintiff to Camaj).

         183. Plaintiff received no answers from Defendant Camaj, and,

   instead, she admitted to Plaintiff during the introductory portion of the

   meeting that she intended to keep him in the dark and that was her preferred

   way of conducting an investigation.

         184. On December 4, 2018, Defendant Camaj closed her

   investigation, prepared a written report, and filed it with Margit Chadwell,




                                         52
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.53    Page 53 of 119




   M.D., Associate Dean of Student Affairs and Career Development at the

   SOM.

          185. Defendant Camaj’s investigative report did not include evidence

   pertaining to the following factual issues in dispute between Plaintiff and Roe:

   (a) any information that either corroborated or disproved Plaintiff’s claim that

   his texts and other communications were not intended to harass but had a

   legitimate purpose – to stop the unauthorized access of his electronic and

   computer accounts; (b) copies of the police reports allegedly filed by Roe in

   Colorado and with the WSU police department; (c) whether other students or

   friends of Plaintiff, from whom he requested help in stopping the unauthorized

   access of his electronic and computer accounts could verify the account of

   events that Plaintiff stated to Defendant Camaj; (d) a report from the

   University’s IT department or WSU engaged expert as to whether Plaintiff’s

   claims were possible; (e) whether the telephone number identified by Plaintiff

   was connected in any way with Roe, her family, or individuals known to her;

   (f) whether the Cloud storage company used by Plaintiff had records of his

   requests for assistance and complaints; (g) the location of the events in

   question to establish jurisdiction; (h) the nature of the prohibited conduct set

   out in the Section 4 of the Code; (i) banking records connected to the

   unauthorized access to Roe’s bank account; and (j) the alleged impact, if any,


                                         53
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.54   Page 54 of 119




   on Roe from the alleged harassment caused by receiving text and other

   Internet-facilitated messages from Plaintiff.

         186. In violation of WSU policy, Defendant Camaj intentionally

   turned a fact-finding conference with Plaintiff into an interrogation by

   ambush, denying him any ability to defend himself by bringing to the

   conference information or evidence exonerating him, and depriving him of his

   right to knowingly exercise his right to waive his voluntary participation in

   the conference and proceed to a formal hearing, where he could be

   accompanied by counsel.

         187. On December 4, 2018, based on information and belief,

   Defendant Camaj concluded a rushed, biased, and woefully incomplete

   investigation that was motivated, at least in part, by reverse gender

   discrimination, and not only failed to comply with WSU policy and

   procedures as they existed at the time she filed her investigative report, but

   that she knew would be in violation of a new WSU disciplinary hearing policy

   that would become effective on December 7, 2018. (Exhibit A).

         188. Upon information and belief, Defendant Camaj performed no

   significant investigative work because she assumed that Roe, a female, was

   correct in her assumptions, allegations, and factual assertions, thus treating

   Plaintiff in a discriminatory manner simply because he is a man.


                                         54
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.55   Page 55 of 119




         189. From on or about November 17, 2018 to December 4, 2018,

   Defendant Camaj engaged in a knowing and reckless course of conduct

   demonstrating bias against Plaintiff because he was a male student and with

   the intent to deprive Plaintiff of his due process rights, as contained in the

   Interim Guidelines and Constitutions of Michigan and the United States.

         190. Demonstrating a complete disregard for the guilt or innocence of

   Plaintiff, Defendant Camaj exhibited a clear bias on behalf of Roe, by

   accepting at face value Roe’s version of events and proffered documents

   without subjecting them to any significant scrutiny while failing to make any

   effort to corroborate the truth and veracity of Plaintiff’s competing

   explanation or justification for contacting Roe.

         191. Defendant Camaj by her own admission stated in her

   investigative report that in a telephone call on or about November 17, 2018

   with Roe, Defendant Camaj only reviewed and confirmed Roe’s statement

   without challenge or an attempt to determine the statement’s veracity.

         192. In contrast, Defendant Camaj admitted to Plaintiff when he

   voluntarily appeared in-person at the fact-finding conference on November

   30, 2018 that she invited him to that she intentionally withheld the necessary

   notice and information that she was required to provide Plaintiff because she

   wanted to surprise him and keep him from preparing a defense to which he


                                         55
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.56   Page 56 of 119




   was entitled under due process. In so doing, she revealed her bias in favor of

   Roe and against Plaintiff. Both Roe and Plaintiff had competing versions of

   events, justifications for their conduct, and witnesses to their version of

   events. Yet Defendant Camaj only challenged the male respondent’s

   statement and subjected him to an investigative ambush to intentionally deny

   him of the due process to which he was entitled.

         193. On December 4, 2018, Defendant Camaj completed her

   investigative report and referred the case to Defendant Chadwell, Associate

   Dean of Student Affairs and Career Development, at WSU’s SOM, for

   adjudication and review. On the basis of Camaj’s report, Defendant Chadwell

   was on notice and knew that Defendant Camaj had failed to perform any

   independent investigation and that the report she was given was deficient and

   did not support further action by Defendants, nevertheless, Defendant

   Chadwell recklessly referred the complaint to the Professionalism Committee

   without requiring that Defendant Camaj properly investigate the complaint.

         194. In her report, Defendant Camaj failed to list any independent

   evaluation, corroboration or investigation of the claims of either Roe or

   Plaintiff basing her recommendation entirely on the unsubstantiated

   complaint even though she had seventeen days to prepare to challenge Roe’s

   complaint during her telephone interview of Roe.


                                        56
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20      PageID.57     Page 57 of 119




         195. Defendant Camaj concluded her investigation only four days

   after her ambush interview of Plaintiff that was designed to and resulted in

   Plaintiff’s inability to prepare a defense.

         196. Defendant Camaj’s report contained no analysis or conclusions

   regarding the truth and veracity of any statements or evidence, contained no

   original investigative findings and ignored Plaintiff’s statement which

   Defendant Camaj failed to investigate and attempt to corroborate.

             3. The University denied Plaintiff’s right to due process by
                subjecting him to an impermissibly vague Student Code of
                Conduct.

         197. Defendant WSU’s Code of Conduct is so vague that it fails to

   provide sufficiently specific notice, as required under the Constitutions of

   both Michigan and the United States, of what constitutes prohibited conduct

   and of the sanctions to be imposed if such conduct occurs. See the Code’s

   “Preamble.” (Exhibit F).

         198. Although Defendant Camaj charged Plaintiff with Academic

   misconduct, at no time did the University or the SOM specify how or what

   academic rule prohibited Plaintiff from “provid[ing] [Roe] with old Biology

   exams.” (Exhibit J).




                                           57
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.58    Page 58 of 119




         199. “The Student Code of Conduct shall apply to conduct that occurs

   on University or Housing premises and at University or Housing sponsored

   activities that occur on or off-campus.” (Exhibit F, at 3, § 3.0).

         200. There is no evidence in the Camaj Report that the alleged

   misconduct investigated by Defendant Camaj “occur[red] on University or

   Housing premises and at University or Housing sponsored activities that occur

   on or off-campus,” as required by the Code.

         201. The Code failed to put Plaintiff on notice that, inter alia,

   providing old practice tests to another student for purposes of studying

   violates the Code’s provisions against and/or otherwise constitutes academic

   misbehavior, and, further, neither the Professionalism Committee nor the

   Promotions Committee ever asked Plaintiff about this, treating the same as a

   non-issue.

         202. The Code’s definition of academic misbehavior and involving

   cheating fails to define what constitutes “unauthorized materials, information

   or assistance in any academic exercise.”

         203. Roe’s complaint cited harassment by Plaintiff as the gravamen

   of the behavior she complained about. Roe did not complain about Plaintiff

   engaging in conduct which threatened or endangered her.




                                          58
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.59    Page 59 of 119




         204. WSU and the School of Medicine do not define “harassment” in

   any code or set of bylaws for either the Professional or Promotions

   Committees.

         205. The Michigan Penal Code defines harassment as “conduct

   directed toward a victim that includes, but is not limited to, repeated or

   continuing unconsented contact that would cause a reasonable individual to

   suffer emotional distress and that actually causes the victim to suffer

   emotional distress. Harassment does not include constitutionally protected

   activity or conduct that serves a legitimate purpose.” Michigan Penal Code,

   §750.411h.

         206. Defendants, in failing to investigate Plaintiff’s allegations that

   his contact was for a legitimate purpose, i.e., namely, to prevent the

   unauthorized access to his computer and banking accounts, and therefore not

   harassment, denied him his rights to a competent, unbiased, and reasonable

   investigation before being referred to the SOM for adjudication and review.

         207. The student Code of Conduct lacks a standard of proof to control

   the actions of Defendant Camaj as the Student Conduct Officer in this case,

   even when Defendant Camaj makes critical decisions as to whether to refer a

   case for further action, and has totally unfettered discretion to “concurrently

   propose to the charged party a recommended disposition of the charge.” See


                                         59
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.60   Page 60 of 119




   the Provost’s letter denying Plaintiff’s Appeal. (Exhibit M, Provost Letter

   Denying Appeal, at 1).

         208. In failing to conduct a competent investigation, Defendant Camaj

   engaged in biased, arbitrary, and capricious decision-making in referring

   Roe’s complaint to the SOM without offering Plaintiff a recommended

   disposition, and, as a result, denied Plaintiff of due process.

             4. The SOM’s Professionalism and Promotions Committees
                failed to properly carry out their institutional roles and
                engaged in an intentional course of conduct that denied
                Plaintiff of his right to due process.

         209. The SOM describes the Professionalism Committee as an

   “oversight and decision-making entity,” in its by-laws. (Exhibit E).

         210. The SOM identifies the Role of the Professionalism Committee

   to include:

         a. Monitoring reports of medical students’ unprofessional
         behavior and promote the development of professionalism;

         b. Conducting investigations of all reports of unprofessional
         student conduct referred to the committee;

         c. Convening formal hearings at the behest of the committee
         chair to determine whether a student is in violation of either the
         professionalism core values and attributes or of the Student Code
         of Conduct; and

         d. Following a formal hearing, the committee may determine a
         remediation. If remediation is rejected the committee forwards
         case to Promotions Committee.


                                          60
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20      PageID.61   Page 61 of 119




         Id.

         211. The Faculty Senate By-laws, Section II of Article IV thereof,

   identifies the student Promotions Committee as one of seven Standing

   Committees. The Professionalism Committee Guide identifies                the

   Professionalism Committee as a subcommittee of the Promotions Committee.

   “Accordingly, any appeal of a Professionalism Committee decision is made

   to the Promotions Committee for definitive disposition.”

         212. The Professionalism Committee adjudicates professional

   breaches through appropriate means, including referral to the Promotions

   Committee who may ultimately dismiss medical students.

         213. The Professionalism Committee is the only Committee before

   whom testimony from students or witnesses is taken.

         214. Students have a right to appeal decisions of the Promotions

   Committee back to the Promotions Committee and, if denied, to appeal to the

   Provost of the University.

         215. On or about January 25, 2019, Defendant Matt Jackson, as Chair

   of the Professionalism Committee and Assistant Dean of the SOM, met with

   Plaintiff and provided him with notice of the hearing date and an opportunity

   to review documents that he claimed were provided to the Professionalism

   Committee. (Exhibit G).


                                        61
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.62   Page 62 of 119




         216. The purpose of the January 25, 2019 meeting was to provide

   Plaintiff with notice of the charges against him and to understand the nature

   of the proceeding that would be conducted by the Professionalism Committee

   on a later date (February 7, 2019); however, although Plaintiff was shown

   numerous documents, he was not provided with copies of the documents he

   was shown so that he could prepare a defense.

         217. Defendant Jackson knew at all times relevant to this complaint

   that dismissal was a possible outcome and when Plaintiff specifically asked

   him that question, Defendant Jackson intentionally attempted to prevent

   Plaintiff from understanding the great risk of jeopardy he faced by avoiding

   the question and telling Plaintiff he did not believe Plaintiff was at risk of

   dismissal, but rather the matter would likely result in a mark on Plaintiff’s

   MSPE (Medical Student Performance Evaluation) letter, which is provided to

   residency programs when medical students submit with their residency

   applications, among the least severe outcomes possible.

         218. Given the seriousness of the January 25, 2019 meeting, Plaintiff

   asked Defendant Jackson if he should hire an attorney, and Defendant Jackson

   told him that he did not need to do so at that time, and that the lawyer would

   not be able to speak on his behalf or represent him during the Committee’s

   meeting, making Plaintiff’s hiring of an attorney “not useful.”


                                         62
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.63    Page 63 of 119




          219. Defendant Jackson did not provide Plaintiff with any documents

   that he could take with him that documented this meeting, the substance of

   the documents he was shown depriving him of the ability to meaningfully

   analyze his rights as a student or prepare to appear before the Professionalism

   Committee.

          220. On or about February 7, 2019, the Professionalism Committee

   convened a hearing to review the reported and alleged violations of the SOM’s

   professionalism standards. (Exhibit G, at 1).

          221. Notwithstanding Defendant Jackson’s statements to Plaintiff,

   prior to and during the February 7, 2019 hearing, Defendant Jackson and the

   other members of the Professionalism Committee knew that they had the

   authority to recommend the dismissal of Plaintiff to the Promotions

   Committee, and that a recommendation of dismissal was a foreseeable

   outcome.

          222. Prior to and at all times during the hearing, the Professionalism

   Committee was aware that the Professionalism Committee had secured the

   testimony of the alleged victim, Roe, and that they would be taking live

   testimony from the accuser immediately before taking live testimony from

   Plaintiff.




                                         63
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20      PageID.64   Page 64 of 119




         223. Notwithstanding Defendant Jackson’s statements to Plaintiff

   regarding dismissal, at the hearing convened by the Professionalism

   Committee, the potential sanction against Plaintiff, if found responsible,

   clearly included suspension or dismissal.

         224. During the hearing, Plaintiff was asked, “how would you feel if

   we recommended to dismiss you?”

         225. Although Plaintiff faced the draconian penalty of dismissal, the

   Professionalism Committee did not allow Plaintiff to, inter alia, cross-

   examine his accuser or the accuser’s witnesses and kept him in a waiting room

   while the alleged victim testified before the Professionalism Committee.

         226. Defendant Jackson’s efforts to discourage Plaintiff from hiring

   an attorney or offering evidence and witnesses for the Committee to examine

   effectively denied Plaintiff the ability to defend himself as he reasonably

   concluded that he faced only minimal discipline, even if ultimately found

   responsible for the alleged violations.

         227. In addition to denying Plaintiff his right to cross-examine

   witnesses against him, the SOM did not even provide Plaintiff an opportunity

   to listen to his accuser’s testimony live; read or hear the alleged victim’s

   transcribed or recorded testimony with time provided to review and prepare a

   response; or even read a detailed summary of her testimony. As a result, the


                                         64
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.65    Page 65 of 119




   SOM deprived Plaintiff of his rights to due process under the Constitutions of

   Michigan and the United States.

         228. The Professionalism Committee did not provide Plaintiff with a

   list of the questions asked of Roe by its members so that he could determine

   what issues, evidence, or concerns, among others, motivated the

   Professionalism Committee members or appeared to be important to them.

   Instead, Plaintiff was left to guess as to the charges and evidence against him.

         229. This deprivation of the right to due process resulted in Plaintiff

   not being able to determine whether the Professionalism Committee viewed

   this case as involving sexual harassment, stalking, harassment under the

   general Michigan harassment statute, or all three together.

         230. Plaintiff was ambushed and questioned by the Professionalism

   Committee along several lines of alleged misconduct without having been

   provided with a statement of the charges he faced after Roe’s testimony.

         231. On or about February 11, 2019, Plaintiff received a letter from

   the Professionalism Committee setting forth their decision to “refer your case

   to the School of Medicine Promotions Committee with a recommendation for

   dismissal,” along with a form letter from Defendant Baker inviting Plaintiff

   to appear before the Promotions Committee.




                                         65
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.66    Page 66 of 119




         232. On or about February 13, 2019, Plaintiff met with “Margit

   Chadwell … and Loretta Robichaud, [Plaintiff’s] advisor to discuss with

   [Plaintiff] the procedures for the Promotions Committee hearing and [his]

   preparation for that hearing so that [Plaintiff] was fully informed of the

   process.” (Exhibit M).

         233. Contrary to the statements rendered in the Provost’s Decision

   Letter, at no time during the February 13, 2019 meeting did the SOM

   representatives provide Plaintiff with any substantive information, to wit:

   transcripts, recordings, or detailed summaries of testimony; lists of witnesses;

   forensic analysis; or witness statements submitted to or relied upon by the

   Professionalism Committee from witnesses that did not testify in person.

         234. In spite of the Professionalism Committee’s knowledge that the

   Promotions Committee functioned as a decision-making body on the issue of

   dismissal, the Professionalism Committee failed to provide notice to Plaintiff

   of the case against him, and the basis of their recommendation, providing

   instead only a laundry list of “general categories of what values and attributes

   were involved: (1) Professional responsibility; (2) Competence and self-

   improvement; (3) Respect for others and for professional relationships; (4)

   Honesty including academic integrity; (5) Personal responsibility; and (6)

   Social responsibility.”


                                         66
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.67     Page 67 of 119




         235. By failing to provide Plaintiff with specific information upon

   which to challenge the finding by the Professionalism Committee, the SOM

   denied Plaintiff his rights to due process under Section 5.2 of the Promotions

   Committee rules, and both the Michigan and United States Constitutions, by

   failing to put him on notice of the evidence supporting the Professionalism’s

   decision and on which it was urging his dismissal.

              5. The Promotions Committee denied Plaintiff his right to due
                 process failing to provide notice reasonably calculated to
                 afford Plaintiff with an opportunity to present a defense.

         236. Section 5.2 of the Promotions Committee’s hearing rules sets

   forth the following process:

         a.     Students who are appealing a decision of the
                Professionalism Committee, are requested to submit an
                appeal letter to their counselor within 10 days of receipt of
                the decision of the Professionalism Committee and a copy
                to records and registration. This appeal letter should state
                the main reason for the appeal, supported by facts;

         b.     A student can bring a support person to a hearing. If that
                support person is an attorney, the Vice Dean for Medical
                Education or his/her designee must be notified 10 days
                prior to the hearing;

         c.     Recordings are not allowed;

         d.     The student will be introduced to the voting members of
                the committee;

         e.     Members of the Committee may ask questions of the
                student;


                                         67
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20     PageID.68    Page 68 of 119




         f.    The student is permitted to summarize his/her situation;

         g.    Deliberations are confidential, are based upon the
               academic decision making of the Committee, and occur
               without the student being present;

         h.    The Promotions Committee can decide to postpone action
               pending receipt of additional information;

         i.    An official letter of the decision will be provided to the
               student; and

         j.    In the process of making decisions regarding students, the
               Promotions Committee considers the student’s entire
               academic record to date, which includes: pre-entry data
               and medical school transcript information; performance
               data from the current academic year; and information
               regarding any student issues which appear to have
               impaired academic or professional performance.

         237. Notwithstanding the hearing rules set forth in the Promotions

   Committee’s by-laws, Plaintiff was invited to appear before the Promotions

   Committee on February 27, 2018 and was not provided with any information

   about the testimony or evidence submitted by the Professionalism Committee

   to the Promotions Committee beyond the general statement that he had

   demonstrated a pattern of harassment and misrepresentation that violated the

   core professionalism standards for the SOM. (Exhibit M, at 2).

         238. When Plaintiff inquired of his Counselor whether he should be

   worried about dismissal and should bring an attorney to the Promotions

   Committee meeting on February 27, 2018, the Counselor minimized the


                                       68
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.69    Page 69 of 119




   seriousness of the hearing and discouraged Plaintiff from bringing an attorney

   to the hearing.

         239. On February 27, 2018, Plaintiff appeared before the Promotions

   Committee.        Prior to appearing before the Committee, and as required

   pursuant to the Promotions Committee hearing rules (Section 5.2), Plaintiff

   submitted a statement to his counselor that attempted to summarize for the

   Committee information Plaintiff wished the Committee to consider, supported

   by facts, in light of the reason Plaintiff was called before the Committee for a

   hearing.

         240. The requirement for student provided information set forth in the

   Promotions Committee’s hearing rules denied Plaintiff the reasonable notice

   required to reasonably determine whether the Committee had “all relevant

   data” by denying him access to the testimony, records, information, and other

   evidence the Professionalism Committee based their decision on and

   subsequently transmitted to the Promotions Committee in support of their

   recommendation for dismissal. Therefore, Plaintiff was left to guess as to

   what to communicate to the Committee and what evidence was in dispute,

   incorrect, or missing from the record.

         241. The Promotions Committee’s hearing rules continued the SOM’s

   denial of Plaintiff’s right to due process by exposing Plaintiff to a Hobbesian


                                            69
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.70    Page 70 of 119




   choice – he could go before the Committee blindfolded, and perhaps

   unknowingly contributing to his ouster, because Committee members

   questioning him had information he was not privy to and could parse it

   unfairly and without the oversight of a judge or independent arbiter, or he

   could reject the invitation to appear and guarantee his dismissal.

         242. As a result of the Promotions Committee’s failure to provide

   adequate notice of the charges he faced or the issues of importance to the

   Committee, Plaintiff was left to anticipate and hope that what he offered in

   his testimony would result in a determination not to dismiss him from the

   SOM, denying him a real and meaningful opportunity to be heard.

         243. The Promotions Committee’s demands on Plaintiff, without

   providing him with access to the full record being used by the Committee, and

   without being informed of the Committee’s specific questions, issues, or areas

   of interest, provided an illusory opportunity for Plaintiff to explain why he

   should not be dismissed, when in reality it worked as a trap to provide the

   Promotions Committee with an opportunity to further build their record

   against Plaintiff who they kept in the dark as to what they were focused on,

   what issues they considered important, and what evidence they were relying

   on.




                                         70
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.71   Page 71 of 119




         244. Based on information and belief, the Promotions Committee

   failed to conduct a searching inquiry of Roe’s account, accepting it at face

   value, because she was a woman, and subjecting Plaintiff to a star-chamber

   type process where he was not provided notice, he was offered false hope that

   an apology to the victim might suffice to prevent dismissal, and, without

   proof, he was assumed to have a sexual or romantic interest in his accuser

   because he was a man.

         245. Immediately after the February 27, 2018 meeting of the

   Promotions Committee, the Committee issued a letter to Plaintiff informing

   him that they had decided to dismiss him from the SOM. For the first time,

   the Committee stated that in addition to evidence surrounding his alleged non-

   academic misconduct, they had based their decision, in part, “upon an

   evaluation and discussion of [his] entire academic record/academic progress.”

   At no time during the Professionalism Committee hearing or the Promotions

   Committee meeting was any question raised as to Plaintiff’s academic record

   or his academic progress. Moreover, when Plaintiff attempted to offer them,

   the Promotions Committee refused to consider them saying they were

   unimportant.

      D. The School of Medicine’s violation of Plaintiff’s due process denies
         Plaintiff his right to voluntarily withdraw.



                                        71
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.72     Page 72 of 119




         246. Plaintiff asserts that the SOM deprived him of his due process

   rights under the WSU and SOM guidelines, by-laws, and rules, and the rights

   guaranteed by the Michigan and United States Constitutions as they applied

   to Plaintiff’s appeal rights regarding his dismissal.

         247. Under the SOM’s disciplinary rules, the SOM offers students

   who the Promotions Committee have decided to dismiss the opportunity to

   voluntarily withdraw or to appeal the decision to the Promotions Committee.

   In the February 27, 2018 letter from the Promotions Committee (the “Baker

   Letter”) to Plaintiff, there is no information provided to put Plaintiff on notice

   that if he chose to appeal to the Promotions Committee, voluntary withdrawal

   was no longer possible. (Exhibit N, Baker Letter).

         248. The Promotions Committee’s rules, and the WSU Student Code

   of Conduct, do not address voluntary withdrawal, and there is no mention of

   this right or option, and nothing stating that appealing a decision of the

   Promotions Committee to the Committee or the Provost results in the waiver

   of a student’s right to withdraw from the SOM.

         249. On March 6, 2019, Plaintiff met with Defendant Baker, Vice

   Dean for Medical Education at WSU’s SOM. In response to a direct question

   by Plaintiff and regarding the opportunity to withdraw from the SOM if he

   appealed to the Promotions Committee, Defendant Baker informed Plaintiff


                                          72
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.73    Page 73 of 119




   that he would still have the option to withdraw unless he appealed a denial of

   his appeal to the Promotions Committee to the Office of the WSU Provost.

         250. On March 7, 2019, and again before taking an appeal to the

   Promotions Committee, Plaintiff was informed by his class counselor,

   Defendant Robichaud, that he retained the option of voluntarily withdrawing

   as long as he did not appeal a denial of his appeal to the Promotions

   Committee to the WSU Provost.

         251. Contrary to claims that Defendant Baker “clearly articulated to

   [Plaintiff] in his dismissal letter of February 27, 2019 and in [his] meeting of

   March 6, 2019, [] [that] (1) You had the option of withdrawing by March 14,

   2019, which would have been 10 business days after receipt of the dismissal

   letter; or (2) [Plaintiff] could appeal to the Promotions Committee and then to

   the Provost,” no such instruction was ever provided to Plaintiff.

         252. Indeed, there is no WSU or SOM policy indicating that the

   appeal to the Promotions Committee acts to waive a student’s right to

   withdraw voluntarily from the University.

         253. Defendant Baker’s February 27, 2019 letter offered two options:

   voluntary withdrawal or appeal of the dismissal decision. The letter is silent

   as to whether the withdrawal option is lost if any appeal is pressed. Indeed,




                                         73
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.74    Page 74 of 119




   the letter offers two appellate options: the School/College appeal path and a

   Provost review.

         254. Plaintiff was devastated by the Promotions Committee’s decision

   to dismiss him, and he was unclear as to his options. As a result, he requested

   a meeting with Defendant Baker to discuss his options and requested

   additional time to reach a decision.

         255. On March 6, 2019, Plaintiff met with Defendant Baker, who

   admitted that it was in his power as Chairman of the Committee to rescind the

   dismissal on his own authority.

         256. Based on the information Plaintiff received from Defendant

   Baker, Plaintiff appealed to the Promotions Committee and requested that the

   Committee reconsider its decision dismissing Plaintiff from the SOM.

         257. Defendant Baker’s efforts to appear reasonable and minimize

   Plaintiff’s response to losing his life’s dream of becoming a physician after

   nine years of schooling, together with his express statement that Plaintiff

   could preserve his right to withdraw if he did not remove the issue from the

   SOM, was calculated on Defendant Baker’s part to encourage Plaintiff to

   appeal to the Promotions Committee, even though he knew as the

   Committee’s Chairman that he would not grant the appeal.




                                          74
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.75    Page 75 of 119




         258. Defendant Baker’s actions constituted an intentional and gross

   effort to manipulate Plaintiff, a young and hopeful medical student, to cause

   Plaintiff to lose his right to voluntarily withdraw, and thereby cause harm to

   Plaintiff’s professional and personal reputation and ability to pursue his

   medical career at another medical school.

      E. The excessive penalty imposed by Defendants on Plaintiff
         additionally constitutes a substantive due process violation.

         259. WSU and the SOM may impose a wide variety of sanctions and

   penalties where academic and non-academic misbehavior is found to have

   occurred.

         260. These sanctions and penalties include, but are not limited to:

         a. a disciplinary reprimand;

         b. disciplinary probation;

         c. loss of privileges;

         d. discretionary sanctions, including but not limited to
            assignments, essays, service to the University, or other related
            discretionary assignments;

         e. residence hall suspension;

         f. residence hall expulsion;

         g. suspension;

         h. school expulsion;

         i. restitution;
                                         75
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.76    Page 76 of 119




         j. transcript disciplinary record, for a period of time, or
            permanently; and

         k. other sanctions as determined by the Provost or his designee.

         261. The University and SOM have denied Plaintiff the ability to

   defend himself, and to reasonably respond to the sanctioning committee or

   official determining his appeal, resulting in a blind process where Plaintiff

   was forced to make admissions and statements against his interest in violation

   of his right to due process under the U.S. and Michigan Constitutions, WSU

   Code of Conduct, and SOM Professionalism and Promotions Committee’s

   By-laws and rules.

         262. In this case, Roe did not specifically allege sexual harassment,

   sexual abuse, threats of physical harm, threats through physical confrontation,

   engaging others to threaten, sexually harass, or confront her, or engage in

   constant repetitive contact over the two-year period at issue (because there

   was none), but alleged only contact during sporadic periods to resolve

   personal issues involving unauthorized access to his computer and bank

   accounts.

         263. Roe’s complaint is inconsistent, and actually supports significant

   portions of the information provided by Plaintiff to Defendant Camaj that

   Defendant Camaj made no effort to investigate.



                                         76
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20       PageID.77   Page 77 of 119




         264. Even though Defendant Camaj found the two accounts in

   conflict, she adopted Roe’s account from the outset and attempted to blindside

   Plaintiff in an effort to secure information that she could then parse as

   incriminatory, ignoring all other relevant, credible, and acquitting

   information.

         265. According to the findings set forth in the Camaj Report, over the

   26-month period from when Roe and Plaintiff met, and until Roe filed her

   complaint, Defendant Camaj only documented 37 text messages, and no other

   Facebook messages or emails, with the majority of contacts taking place in

   four months, i.e. November of 2016, and February, March, and April of 2017.

   Indeed, Defendant Camaj’s report documents only two text messages after

   April 10, 2017.

         266. Each time contact was renewed with Roe, Plaintiff had a

   legitimate, non-harassing reason for contacting her and attempting to obtain

   her cooperation in addressing the unauthorized access of his computer and

   bank accounts, issues described herein, and no evidence was discovered or

   offered by Defendant Camaj that disproved or even attempted to rebut

   Plaintiff’s claims of unauthorized access to his computer or bank accounts.

         267. Prior to his termination, Plaintiff was well into his second year

   of medical school, a good academic performer, the class president, and had


                                        77
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.78    Page 78 of 119




   invested considerable money and time studying at WSU for 7 years prior to

   medical school.

         268. During his overall academic career, he was a top student,

   performed various community service tasks, won student government

   positions, and served as a student representative to the WSU Board of

   Trustees.

         269. At all times until he was accused by Roe, Plaintiff was an

   exemplary student who was an asset to the WSU and SOM community.

         270. Plaintiff is of Middle Eastern ancestry, born in Michigan, a life-

   long resident of the state, and a first-generation college and medical school

   student.

         271. As a member of a minority group, Plaintiff’s presence and

   participation as a medical student at the SOM made him particularly visible

   and subject to both praise and criticism.

         272. Plaintiff’s conflict with Roe did not involve any scholastic

   activity, did not occur on school property or at an off-campus school activity,

   and therefore did not interfere with any WSU or SOM operation.

         273. Given Plaintiff’s established history of excellent scholarship and

   University leadership, together with his history of exemplary conduct, and the

   fact that Roe sought only for Plaintiff to be reprimanded, a disciplinary system


                                         78
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.79    Page 79 of 119




   that is intended to protect the arbitrary and capricious decision-making of

   professors – but can result, without any sexual abuse, in the most dire of

   penalties being dismissal from the SOM, or conversely, dismissal of the

   charges, without ever disclosing the underlying record used to make such a

   decision – is fundamentally unfair and constitutes both a substantive and

   procedural due process violation.

         274. WSU and SOM officials engaged in protected misconduct by

   repeatedly misleading and lying to Plaintiff when discussing his options, his

   situation, his exposure to dismissal, and his need for legal counsel, the latter

   of which was repeatedly discouraged, further preventing him from exercising

   his rights to both substantive and procedural due process.

         275. At no time did this matter ever become a criminal matter, in spite

   of the unverified claim by Roe that she had contacted police departments in

   Colorado, and the University’s own department, reflecting the relatively

   minor actions at issue in this case, and that simply do not, and did not, support

   Plaintiff’s dismissal from the SOM.

         276. In issuing their decisions, both the Professionalism and

   Promotions Committees failed to specifically make findings that justified

   dismissal, and, in doing so, acted consistently with the old demands of the pre-

   2017 U.S. Department of Education’s Office of Civil Rights, i.e. to take a “no-


                                          79
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.80   Page 80 of 119




   holds-barred” approach to any male accused of harassment and “send a

   message” that women who came forward would be believed and their

   demands satisfied.

         277. At no point, from receipt of the initial online complaint, to the

   dismissal by the Promotions Committee, and consideration of Plaintiff’s

   appeal to the Provost, was any reasonable investigation done, ultimately

   resulting in each level of the University and SOM rubber-stamping the

   original uncorroborated, biased, and flawed “findings” of the Conduct

   Officer, Defendant Camaj.

         278. On May 10, 2019, Plaintiff was forced to and did appeal his

   termination to the Office of the Provost, again without the benefit of knowing

   the basis for the decision made by the Professionalism Committee, without

   receiving a record of the proceedings before the Professionalism Committee,

   and without being provided with the reasoning of the Promotions Committee.

         279. On May 23, 2019, Defendant Dr. Darin Ellis, the Associate

   Provost, informed Plaintiff that his appeal was denied.

         280. In doing so, Defendant Ellis ignored the new Interim

   Administrative Hearing Guidelines, i.e. the established law in the Sixth

   Circuit, and did not address the lack of procedural and due process protections




                                         80
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.81    Page 81 of 119




   that characterized the hearing before both the Professionalism and Promotions

   Committees in violation of Doe v. Baum.

      F. The harms suffered by Plaintiff.

         281. Due to the denial of due process that rendered Plaintiff’s efforts

   in light of the University and SOM’s efforts to keep Plaintiff blind to his

   predicament, the evidence arrayed against him, and the reasoning of the

   various committees and members who sat in judgment on Plaintiff, Plaintiff

   was dismissed from the SOM.

         282. Because Plaintiff’s wrongful dismissal resulted in his virtual

   disappearance from the SOM’s Board activities and student government,

   Plaintiff’s professional reputation in the SOM community and larger

   University community has been damaged, as rumors and innuendo have raised

   questions about Plaintiff, his conduct, and his reasons for disappearance from

   the SOM.

         283. The SOM has placed highly damaging entries into his academic

   file, thereby making it impossible for him to apply for or gain admittance to

   any other U.S.-based medical school.

         284. Due to the Defendants’ outrageous, arbitrary, and capricious

   disciplinary process that operates in almost total darkness, preventing Plaintiff

   from gathering the necessary information with which to defend himself, and


                                          81
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.82     Page 82 of 119




   the discriminatory gender-biased investigation, Plaintiff’s pursuit of a

   professional career as a physician has been currently rendered impossible.

         285. Plaintiff’s dismissal has also resulted in significant economic

   harm, even if he were to gain entry to another medical school, as he cannot

   graduate with his matriculated class, and the delay would result in additional

   loans, loss of earning capacity, and other expenses.

         286. Plaintiff is unable to obtain the necessary documents from the

   SOM to allow him to apply to another medical school.

         287. Even assuming Plaintiff were able to obtain a medical degree,

   the dismissal and accompanying entries in his transcript and academic record

   will severely limit his ability to seek the quality of residency and other training

   positions that are required to obtain high-quality appointments, fellowships,

   and employment, resulting in harm to his personal and professional reputation

   and reduced future earning potential.

         288. Plaintiff has been depressed and socially isolated from a

   community in which he invested substantial time, money, and effort to be a

   member of. He has sought treatment for the emotional and mental devastation,

   including suicidal ideation, that his unwarranted dismissal has caused.

                               COUNT I
                     42 U.S.C. § 1983: DENIAL OF
               FOURTEENTH AMENDMENT DUE PROCESS

                                           82
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.83     Page 83 of 119




                         (AGAINST ALL DEFENDANTS)

         289. Plaintiff repeats and re-alleges each and every allegation

   hereinabove as if fully set forth herein.

         290. The Fourteenth Amendment to the United States Constitution

   provides that no state shall “deprive any person of life, liberty, or property

   without due process of law.”

         291. All Defendants in this case are state actors subject to the

   Fourteenth Amendment.

         292. 42 U.S.C. § 1983 prohibits any person acting under color of state

   law from subjecting or causing to be subjected any citizen of the United States

   to the deprivation of any rights, privileges, or immunities secured by the

   Constitution of the United States or its laws.

         293. And in the event that such deprivation occurs, that person “shall

   be liable to the party injured in an action at law, suit in equity, or other proper

   proceeding for redress….” Id.

         294. Plaintiff has a protected liberty interest in, inter alia, his good

   name, reputation, honor and integrity, of which he cannot be deprived without

   due process.

         295. Plaintiff has a protected property interest in pursuing his medical

   school education, as well as in future education and employment

                                           83
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.84    Page 84 of 119




   opportunities, and the liberty to pursue other opportunities of which he cannot

   be deprived without due process.

         296. Defendants, by their acts and omissions, have deprived Plaintiff

   of his constitutionally protected property interest in his continued enrollment

   at WSU, and his right to complete his medical school education at the SOM

   and obtain his license to practice medicine as a physician.

         297. Defendants engaged in a course of conduct that included

   intentional, negligent, arbitrary, and capricious acts that resulted in the

   deprivation of his constitutionally protected property interests in his education

   and medical career.

         298. Plaintiff’s constitutionally protected property interest in his right

   to continued enrollment at WSU also arises from the express and implied

   contract between Plaintiff and WSU, and the policies and procedures set forth

   by WSU in its Student Code of Conduct, together with the practices, patterns

   of conduct, and understandings established by WSU and its SOM.

         299. It is well and clearly established that the Fourteenth Amendment

   due process protections apply to the investigative and disciplinary processes

   and systems at public higher educational institutions such as WSU.

         300. Plaintiff’s admission to WSU’s SOM created a protected

   property interest in continuing his education until he has completed his course


                                          84
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.85   Page 85 of 119




   of study, and Defendants cannot deprive him of this interest, among others,

   without due process.

         301. As a result of Defendants’ actions in subjecting Plaintiff to an

   investigative and disciplinary process that exposed him to possible dismissal

   without providing him with the minimum procedural due process required in

   such a case, including notice and an opportunity to be heard, Defendants failed

   in their duty to provide him with due process of law.

         302. In denying Plaintiff, inter alia, the opportunity to hear the

   evidence of witnesses against him, and to be provided with a complete record

   of the evidence relied upon in the decision by Defendants to dismiss Plaintiff,

   Defendants denied Plaintiff notice of the charges and evidence against him in

   violation of the Fourteenth Amendment.

         303. In denying Plaintiff, inter alia, the opportunity to hear the

   testimony against him, be present during the entire hearing, and cross-

   examine the witness or witnesses against him, as WSU has yet to provide

   Plaintiff with a list of witnesses heard by the Professionalism Committee,

   Defendants have denied Plaintiff of his property and liberty interests without

   due process.

         304. In reaching the decision to dismiss Plaintiff, Defendants were

   presented with two completely different and conflicting accounts: Roe’s


                                         85
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.86    Page 86 of 119




   account that she was an innocent freshman student stalked by Plaintiff and

   continually harassed online over a two-year period, in which Plaintiff

   impersonated an attorney, and was pursuing a romantic or sexual relationship

   that caused her pain, anguish, and emotional harm; and Plaintiff’s account

   where he had no romantic or sexual interest in Roe but was simply attempting

   to stop Roe and anyone else from improperly accessing his computer and

   banking accounts, and therefore was not engaged in any course of harassment,

   had no intent to cause Roe pain, anguish, or emotional harm, and did not

   attempt to impersonate an attorney by sending her an email purporting to be

   an attorney.

         305. In such a case, this Circuit has commanded and requires that, “(1)

   if a student is accused of misconduct, the university must hold some sort of

   hearing before imposing a sanction as serious as expulsion or suspension, and

   (2) when the university’s determination turns on the credibility of the accuser,

   the accused, or witnesses, that hearing must include an opportunity for cross-

   examination.” Baum at 399-402.

         306. Where, as in this case, the Promotions Committee heard from

   witnesses and questioned Plaintiff about his intent, the purpose behind his

   actions, and whether he engaged in actions to impersonate an attorney, as




                                         86
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.87      Page 87 of 119




   alleged, it is clear that the Professionalism Committee was engaged in

   determining the truth or veracity of Plaintiff’s claims and position.

         307. Where, as in this case, the Professionalism Committee heard

   from at least one witness against Plaintiff, Roe, it is reasonable to conclude

   that the Committee inquired as to her injury, the extent to which Plaintiff’s

   actions caused her harm, and her perceptions of Plaintiff’s actions and intent,

   which all were issues relevant to the accusation of harassment.

         308. Accordingly, under the law in this Circuit, Defendant WSU

   deprived Plaintiff of his constitutionally protected property and liberty

   interests without due process, as they did not provide him with an opportunity

   to hear the evidence against him or cross-examine Roe, and other witnesses

   that may have also appeared or provided testimonial evidence through other

   means, and which still remains unknown to Plaintiff at present.

         309. In the course of their investigative and disciplinary process,

   Defendants violated Plaintiff’s rights by engaging in a flagrant course of

   conduct meant to surprise, ambush, and otherwise render him incapable of

   defending himself in any meaningful manner, and thereby denying him any

   real opportunity to obtain the protections of his constitutionally protected right

   to due process on the basis that, inter alia, Defendants had prejudged the




                                          87
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.88    Page 88 of 119




   matter and were predisposed to find Plaintiff, a male, guilty on the

   uncorroborated allegations of Roe, a female.

         310. Defendant WSU’s decision to use a single-investigator model for

   initial adjudication of the validity of a complaint violated Plaintiff’s right to

   due process.

         311. Under the Code, Defendant WSU invested Student Conduct

   Officer and Defendant Camaj with the authority to: (1) serve as the sole

   investigator of Roe’s complaint; (2) decide of her own accord, and not

   immediately reviewable that no further action will be taken; (3) decide that

   the matter will be referred to the Dean of Students for further and more serious

   action; and (4) determine on her own to propose to the charged party a less

   serious recommended disposition of the charge and, if accepted, the

   recommended disposition would not be forwarded to the Dean of Students,

   but only to the charged party. Code at § 11.6-7.

         312. Under the Code, Defendant Camaj, as the Student Conduct

   Officer, is also authorized and responsible for maintaining records about

   disciplinary matters and “prepar[ing] an annual report for the Board of

   Governors describing how this code has functioned during the year and, if the

   Student Conduct Officer believes changes are desirable, recommending those

   changes.” Code at § 9.0.


                                          88
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.89    Page 89 of 119




         313. Under the Code, Defendant Camaj is the University official

   charged with investigating and resolving disciplinary matters in the first

   instance, and with this power is able to force accused students to submit to her

   arbitrary and capricious investigative methods, while in violation of the Code,

   because any challenge will likely result in her referral of charges to the Dean

   of Students in the accused’s college or school.

         314. In the instant case, Defendant Camaj intentionally deprived

   Plaintiff of notice guaranteed by the Code and the ability to prepare for the

   fact-finding conference to which Plaintiff was arbitrarily and capriciously

   subjected.

         315. By investing Defendant Camaj with total authority to dismiss

   complaints at their outset, offer the equivalent of a lesser plea, or severely

   increase the exposure of accused students to serious disciplinary outcomes by

   deciding to recommend further proceedings, WSU has created an

   environment that turns Defendant Camaj’s personal views about misconduct,

   gender equality, and due process into the unknown but official policy of WSU

   and its SOM, and that is subject only to the personal whims of Defendant

   Camaj and the very definition of an arbitrary and capricious system of

   discipline.




                                         89
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.90     Page 90 of 119




         316. When Plaintiff agreed to meet with Defendant Camaj, he was

   aware of the tremendous authority she held to refer charges or dismiss any

   complaint. Thus, even though he asked for but did not receive notice of the

   charges against him, he was forced to submit to the meeting demand,

   disguised as an invitation.

         317. When Plaintiff appeared before Defendant Camaj, he became

   aware that she had already spoken to his accuser, yet Plaintiff had no way of

   knowing which questions were actually asked of Roe by Defendant Camaj,

   Roe’s answers, or if the responses were less or more definite than represented

   by Defendant Camaj.

         318. Because Defendant Camaj, at the initial fact-finding meeting,

   was acting not simply as the investigator but as a judge that determines guilt,

   and in referring cases to the Dean of Students makes a judgment that a lesser

   disposition is not appropriate, the process itself denied Plaintiff of his right to

   due process of law where the roles of investigator, prosecutor, and judge are

   separate, and instead functioned as an inquisition that violated the

   constitutional protections that due process is designed to provide.

         319. Accordingly, by, inter alia, declaring Plaintiff’s actions as

   meriting referral to the WSU’s SOM for adjudication and review without ever

   attempting to verify and corroborate Plaintiff’s claims, or Roe’s competing


                                           90
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.91    Page 91 of 119




   allegations, Defendants WSU and Defendant Camaj violated Plaintiff’s well

   established constitutional rights.

         320. By, inter alia, accepting Defendant Camaj’s woefully inept and

   incomplete investigative report, and using it as a basis for the Professionalism

   Committee’s hearing without providing Plaintiff with his clearly established

   right to cross-examine all witnesses against him, Defendants WSU, its SOM,

   Chadwell, Jackson, and Camaj violated Plaintiff’s well established

   constitutional rights.

         321. When, inter alia, the Promotions Committee accepted the

   recommendation of the Professionalism Committee that did not afford

   Plaintiff a right to cross-examine witnesses against him, and denied Plaintiff

   notice of the evidence against him as contained in the Professionalism

   Committee’s referral and record, Defendants WSU, WSU SOM, Chadwell,

   Jackson, Baker, and Camaj violated Plaintiff’s clearly established

   constitutional rights.

         322. When, inter alia, the Promotions Committee denied Plaintiff’s

   appeal of their original decision, it violated Plaintiff’s well-established

   constitutional rights by denying him access to the record on which the

   Committee based its original decision, thereby making it impossible for




                                         91
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.92    Page 92 of 119




   Plaintiff to prepare a meaningful appeal that addressed the key issues and

   findings of the Promotions Committee.

         323. When, inter alia, the Provost denied Plaintiff’s appeal of the

   Promotions Committee’s decision to dismiss Plaintiff without requiring that a

   new hearing take place that afforded Plaintiff all of his clearly established

   constitutional rights, Defendant Ellis ended all possible efforts to cure the

   constitutional violations inherent in the WSU system of discipline and caused

   Plaintiff to be finally and permanently separated from WSU as a medical

   student.

         324. The process, from investigation to final disposition by the Office

   of the Provost, afforded Defendants the opportunity to engage in

   discriminatory decision-making in favor of a prior female freshman student at

   the expense of a male SOM student.

         325. Defendants, as well as other agents, representatives, and

   employees of WSU, were acting under color of state law when they showed

   intentional, outrageous, and reckless disregard for Plaintiff’s well-established

   constitutional rights.

         326. Defendants all agreed to, approved of, and otherwise ratified

   their unconstitutional process of imposing discipline, even though they were

   aware that the process included dismissal of Plaintiff as a possible outcome,


                                         92
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.93    Page 93 of 119




   the most severe discipline the University and its SOM, through its various

   agents, representatives, and employees, could impose.

         327. As a result of these numerous and egregious due process

   violations, Plaintiff has suffered, and continues to suffer, ongoing harm,

   including reputational harm, loss of employment in the medical and health

   care fields, diminished professional and economic opportunities, and impact

   to his mental health, and other non-economic damages.

         328. In particular, Plaintiff, not only as one of many medical students,

   but the President of his medical school class, has been permanently damaged

   as the Defendants’ denial of his due process has resulted in a denial of the

   benefits of education at his chosen school, the loss of his reputation among

   his former class members who elected him as class President, and his stature

   as a model student and leader in his minority community.

         329. Accordingly, Defendants are liable to Plaintiff in violation of 42

   U.S.C. § 1983 for their numerous and egregious violations of the Due Process

   Clause of the Fourteenth Amendment, and for all damages arising therefrom.

         330. As a direct and proximate result of the above actions and

   conduct, Plaintiff sustained, and continues to incur, tremendous damages,

   including without limitation, emotional distress; loss of educational and career




                                         93
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20           PageID.94    Page 94 of 119




   opportunities; economic injuries; and other direct and consequential damages.

   Plaintiff’s interests in the results of the disciplinary process are significant.

         331. Given the severity of Defendants’ punishment, the nature of the

   uncorroborated allegations, and the denial of Plaintiff’s clearly existing rights,

   Defendants’ actions as described herein constitute a malicious, reckless,

   wantonly negligent, and/or a deliberately indifferent course of conduct, such

   that Plaintiff is entitled to an award of punitive damages.

         332. As a result of the foregoing, Plaintiff seeks damages in an amount

   to be determined at trial, including, without limitation, damages to physical

   well-being, emotional and psychological damages, damages to reputation,

   past and future economic losses, loss of educational and athletic opportunities,

   and loss of future career prospects, together with punitive damages, plus

   prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

         333. Plaintiff also seeks declaratory and injunctive relief declaring the

   disciplinary process to which he was subjected as unconstitutional, and

   expunging or vacating all findings, sanctions, or other records created or

   resulting from the unconstitutional process, plus an injunction enjoining

   violations of the Fourteenth Amendment in the process of investigating and

   adjudicating misconduct allegations, whether or not involving sexual




                                           94
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.95    Page 95 of 119




   misconduct or harassment, and requiring WSU to destroy all disciplinary

   records concerning Plaintiff.

                              COUNT II
                       VIOLATION OF TITLE IX
               OF THE EDUCATION AMENDMENTS OF 1972
                   (AGAINST DEFENDANTS WSU, SOM)

         334. Plaintiff repeats and re-alleges each and every allegation

   hereinabove as if fully set forth herein.

         335. Title IX of the Education Amendments of 1972 states that “[n]o

   person in the United States shall, on the basis of sex be … denied the benefits

   of, or be subjected to discrimination under any education program or activity

   receiving Federal financial assistance.”

         336. At all times relevant to this Complaint, Title IX applied to WSU,

   WSU’s SOM, and its officials, as the Defendant University receives federal

   financial assistance that the 2020 Current Funds Budget, published by the

   University, identifies as exceeding $100,000,000 in Federal Grants and

   Contracts and in excess of $30,000,000 in federal financial assistance to

   students.

         337. Title IX may be violated when a Defendant treats similarly

   situated persons differently on the basis of the sex of the individual.




                                          95
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.96     Page 96 of 119




         338. In this case, Defendants have treated Plaintiff and Roe differently

   on the basis of sex.

         339. Under the law of this Circuit, Plaintiff may plead an erroneous

   outcome theory of liability under Title IX. See e.g. Doe v. Miami University,

   882 F.3d 579, 589 (6th Cir. 2018).

         340. To plead an erroneous-outcome claim under Title IX, a Plaintiff

   found guilty of sexual assault by a university must allege: “(1) ‘facts sufficient

   to cast some articulable doubt on the accuracy of the outcome of the

   disciplinary proceeding’ and (2) a ‘particularized . . . causal connection

   between the flawed outcome and gender bias.’” Id. at 592 (internal citations

   omitted).

         341. In the instant case, Defendants’ decision to deprive Plaintiff of

   his right to cross-examine or question witnesses against him did not only

   constitute a risk of an erroneous deprivation of a private interest in remaining

   a student, it led to his actual dismissal. Doe v. University of Michigan, 325

   F.Supp.3d 821, 827 (E.D. Mich. 2018).

         342. The discriminatory and different treatment is evident in, inter

   alia, external pressures Defendants faced by the OCR, and how Defendant

   Camaj handled her initial contacts with Roe and Plaintiff.




                                          96
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.97     Page 97 of 119




         343. As previously stated herein, and based upon information and

   belief, in or about May of 2018 the U.S. Department of Education’s Office of

   Civil Rights (“OCR”) initiated an investigation of the WSU School of

   Medicine for retaliation against a female medical student who sought to assert

   her rights under Title IX, and, therefore, at all times relevant to this Complaint,

   Defendants knew about the OCR investigation for violation of Title IX.

         344. Consequently, at all times relevant to this Complaint Defendants

   (a) had an interest in proving to OCR that it did not improperly dismiss

   allegations of harassment by female students, (b) were motivated to avoid any

   additional claim by female students that the SOM did not take allegations of

   harassment seriously, (c) were aware that if they accepted Roe’s allegations

   against Plaintiff they would avoid the possibility of Roe in Plaintiff’s case

   filing a Title IX complaint while the OCR investigation was ongoing, and (d)

   in tandem with the Department of Education’s highly publicized effort to

   force colleges and universities to side with female victims over accused males,

   alongside the ongoing investigation against Plaintiff, suffered a motivation

   and predisposition to accept the accusations against Plaintiff and his dismissal

   as the best way forward to protect Defendants from possible sanctions and

   further public scrutiny.




                                           97
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20      PageID.98     Page 98 of 119




         345. Moreover, with Roe, Defendant Camaj was highly deferential

   and described the investigative call as allowing Roe, as Complainant, to

   “review[] her Complaint Report and confirm that the statement … was

   accurate.” Camaj Report at 20.

         346. Defendant Camaj’s Report does not document any challenge to

   Roe’s account and accepts it at face value.

         347. Defendant Camaj’s Report does not contain copies of the alleged

   Police Report or identify the police agency to which it was made.

         348. Defendant Camaj’s Report fails to include any documentation or

   record regarding Roe’s alleged statement made to Police at Defendant WSU.

         349. Defendant Camaj’s Report does not document that she asked Roe

   for, or otherwise obtained a copy of, the alleged email Roe claims Plaintiff

   sent her impersonating an attorney.

         350. Roe made sensationalized claims, without offering any evidence,

   that created the specter that Plaintiff’s actions were sexual in nature, yet

   Defendant Camaj included them in her Report knowing, as an experienced

   Student Conduct Officer, that allegations of sexual abuse and/or harassment

   are treated substantially more seriously than annoying or repetitive contact,

   and that the Dean of Students and any disciplinary or school judicial entity

   would be much more likely to be sympathetic to the alleged victim, Roe.


                                         98
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.99    Page 99 of 119




         351. In treating Roe deferentially on the basis of her sex and failing to

   challenge her uncorroborated allegations, Defendant Camaj allowed

   unsupported allegations to become part of the investigative record, and

   intentionally created the impression that Plaintiff was a predator that Roe was

   correct in fearing.

         352. As a result of Defendant WSU’s decision to permit Defendant

   Camaj to privately question Roe, “[p]laintiff has no way of knowing which

   questions are actually being asked of Claimant or her response to those

   questions. Without a live proceeding that includes cross-examination, the risk

   of an erroneous deprivation of Plaintiff’s interest in his reputation, education,

   and employment is significant.” Doe. v. Univ. of Michigan, 325 F.Supp.3d

   821, 828 (E.D. Mich. 2018).

         353. In contrast to the deferential treatment afforded to Roe, on

   November 27, 2018, Defendant Camaj “invited” Plaintiff to a fact-finding

   conference and failed to inform Plaintiff of the purpose of the meeting.

         354. Based on information and belief, Defendant Camaj intentionally

   attempted to keep Plaintiff in the dark as to the purpose of her investigation

   and described it only as involving, as stated in the Camaj Letter, his “alleged

   behavior on Wayne State University’s campus.” (Exhibit K).




                                          99
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.100    Page 100 of 119




           355. Because Plaintiff was unaware of having committed any

     infraction of University rules, or otherwise, Plaintiff sent Defendant Camaj an

     email asking her to give him notice of the purpose of the meeting and the topic

     to be discussed pursuant to the Code’s notice requirements. (Exhibit L).

           356. On November 30, 2018, when Plaintiff appeared for the meeting,

     he again asked Defendant Camaj what the meeting was about and why she did

     not provide the required notice under the Code.

           357. Defendant Camaj answered Plaintiff by telling him that she likes

     keeping targets in the dark, and that this is how she likes to do her work,

     because it keeps targets off balance.

           358. Plaintiff was aware before, during, and after meeting with

     Defendant Camaj that Defendant Camaj had considerable power to punish

     him if he were to leave the meeting or refuse to answer questions by referring

     the matter to a University Dean, thereby creating a disciplinary record that

     would follow him for a substantial period of time, if not forever, if he could

     not get it dismissed thereafter.

           359. Plaintiff was aware that if Defendant Camaj referred the matter

     to the Dean of the SOM then he could face a full disciplinary process, and as

     a result of that fear he remained and attempted to answer questions without




                                             100
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.101     Page 101 of 119




     preparation, in an agitated state, and without benefit of documents or the

     ability to offer any evidence with which to defend himself.

           360. Unlike her interview of Roe, Defendant Camaj’s report only

     documents challenges to Plaintiff’s statements during the fact-finding

     conference, and there is no documentation in the Camaj Report that Defendant

     Camaj re-interviewed Roe after her interview of Plaintiff to challenge her

     account, and, instead, she ultimately referred the case to the SOM for

     adjudication on the basis of the wholesale adoption of Roe’s online complaint.

           361. Upon information and belief, Defendant Camaj had already

     determined that the individual to be believed was the female complainant,

     Roe, and the conditions under which questioning was done by Defendant

     Camaj of Plaintiff, and the lack of notice, and total surprise at his inquisition,

     renders it substantially likely that the record created would lead to an

     erroneous decision in the outcome of the disciplinary proceeding.

           362. At the time Plaintiff appeared before the Professionalism

     Committee, the Code provided that, “[b]oth the student and the charging party

     shall have the opportunity to question opposing witnesses.” (Code at § 15.7).

           363. At the time Plaintiff appeared before the Professionalism

     Committee, if the Committee believed that it was now reviewing Plaintiff’s

     conduct in the context of sexual abuse or harassment, then the Interim


                                            101
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.102     Page 102 of 119




     Administrative Hearing Guidelines in effect directed that “the respondent will

     be allowed to cross examine the complainant and the complainant’s

     witnesses.” (Interim Guidelines at § 6).

           364. Upon information and belief, Defendant Jackson denied Plaintiff

     any opportunity to challenge Roe’s testimony, in any form or manner, in order

     to spare Roe further anguish as she claimed in her online complaint that

     Plaintiff’s actions had caused her to experience.

           365. Defendant Jackson did not allow Plaintiff to cross-examine or

     question Roe or any other witness against him.

           366. Defendant Jackson did not allow Plaintiff to attend Roe’s

     testimony, or that of any other witness against him, and ordered him to remain

     secluded in the building until after the witnesses against him finished

     testifying, when he was readily available to at least observe Roe’s testimony,

     and the testimony of any and all other witnesses.

           367. Upon information and belief, to prevent Plaintiff from taking

     legal action against Roe, or to fully avail himself to his right to defend himself

     to the Promotions Committee, or appeal in the event of an adverse decision

     by the Promotions Board, Defendant Jackson refused to create a record,

     document the proceedings, or provide Plaintiff with any information




                                            102
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.103   Page 103 of 119




     pertaining to the witnesses and evidence against him that was developed at

     the hearing.

           368. Upon information and belief, Defendant Jackson acted on a

     discriminatory basis to protect the female accuser of Plaintiff because he had

     prejudged the case on the basis of Defendant Camaj’s Report and did not wish

     to be seen as controverting the pre-2017 Department of Education policy of

     providing preferential treatment for female accusers.

           369. Upon information and belief, Defendant Baker also viewed

     Plaintiff in an unnecessarily negative light because Plaintiff was a man who

     Defendant Baker believed had sexually harassed or stalked a woman, Roe.

           370. During the hearing before the Promotions Committee, Plaintiff

     was asked multiple times about his intent and motive for contacting Roe and

     whether he had a romantic or similar interest in Roe.

           371. Plaintiff denied, and denies, having any romantic or sexual

     interest in Roe.

           372. After voting to dismiss Plaintiff, Defendant Baker met with

     Plaintiff to explain the process of appeal or withdrawal.

           373. During that meeting, based upon information and belief, the

     Promotions Committee viewed the nature of the offense as constituting some

     type of sexually oriented offense, and Defendant Baker was personally


                                          103
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20           PageID.104    Page 104 of 119




     offended that Plaintiff defended himself and did not immediately apologize to

     Roe.

            374. During that post-dismissal meeting, when Plaintiff questioned

     the severity of the punishment, Defendant Baker refused to allow Plaintiff to

     defend himself and informed him that in contesting his punishment Plaintiff

     was expressing a sentiment that Defendant Baker and the Committee did not

     like because both viewed it as seriously wrong.

            375. Plaintiff continued to attempt to get specific information from

     Defendant Baker about what the Committee believed Plaintiff had done,

     however, Defendant Baker refused to answer Plaintiff’s request stating that

     the Committee’s deliberations were confidential.

            376. Defendants involved in the disciplinary process, from

     investigation through final disposition and dismissal, favored Roe at each

     step and treated Plaintiff’s positions, justifications, defenses, and rights to

     due process differently on the basis that they needed to protect and otherwise

     defer to the female accuser, even when her allegations were uncorroborated

     and Defendants’ investigation failed to generate any evidence to support

     those claims.

            377. Here, Defendants’ discriminatory conduct, and finding that

     Plaintiff had engaged in such egregious conduct that he was guilty of some


                                            104
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.105    Page 105 of 119




     type of unspecified sexual offense, to which he was not provided either notice

     or the right to be heard, resulted in an utterly erroneous decision to dismiss

     Plaintiff.

            378. The facts recounted herein and above do not support Roe’s

     allegations that Plaintiff’s contact constituted harassment, sexual or

     otherwise, but rather that Plaintiff, in trying to address the continued

     unauthorized access to his computer and bank accounts, was trying to obtain

     help he believed was necessary.

            379. The facts recounted herein and above do not support Defendants’

     decision to subject Plaintiff to the disciplinary system, as the conduct did not

     even implicate the University as required under the Code.

            380. The facts recounted herein and above do not include any personal

     confrontations, harassing or obscene telephone calls, coordinated actions

     against Roe by persons known to Plaintiff, or any other act that could

     constitute, alone or in tandem with others, harassment or an effort to

     manipulate or control Roe.

            381. The facts recounted herein and above cast more than articulable

     doubt on the accuracy and efficacy of Defendants’ investigation and Roe’s

     assertions that Plaintiff impersonated an attorney.




                                           105
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.106     Page 106 of 119




           382. Plaintiff and Roe clearly viewed the contact, issues raised, and

     reasons behind their interactions from two different positions and

     perspectives, making it clear from the outset that there were two competing

     narratives, and that cross-examination was a necessary component of any

     constitutional disciplinary process to prevent an erroneous decision by

     Defendants.

           383. Plaintiff has pleaded sufficient facts to show the existence of

     bias, and its connection to the erroneous outcome above, and include, but are

     not limited to:

           a.      The disparate manner to which Defendant Camaj treated
                   Plaintiff and Roe during their interviews when the only
                   individual known to Defendants had a stellar reputation
                   for honesty, hard work, academic and social success, and
                   elected leadership;

           b.      The willingness of Defendant Camaj to accept without
                   corroboration all of Roe’s allegations and refusal to credit
                   Plaintiff’s entire account;

           c.      Inclusion of information that was not corroborated that
                   tended to impugn the character of Plaintiff and buttress
                   Roe’s account; and

           d.      Defendant Camaj’s refusal to investigate easily verified
                   information contained in Roe’s allegations such as police
                   reports, attempts to improperly obtain private
                   photographs, and impersonation of an attorney.

           384. The disparate treatment of Plaintiff at each stage of the

     disciplinary process was the result of gender bias, and a clear act of sex
                                            106
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.107     Page 107 of 119




     discrimination, leading directly to Defendants’ decision that dismissal was the

     proper penalty for the conduct they found.

           385. The erroneous outcome in Plaintiff’s case was a direct result of

     decisions by Defendants’ administrators, staff, and faculty to adopt a practice

     to credit female students’ claims of sexual discrimination, harassment, and

     abuse at the expense of accused male students.

           386. Defendants were determined to avoid the type of negative

     publicity that had surrounded their sister institution, the Michigan State

     University, which had properly been the focus of unyielding attention due to

     the long-term and gross abuse of students by Larry Nassar that resulted in a

     $500,000,000 settlement with more than 300 female students.

           387. Defendants’ sexual discrimination against Plaintiff was so

     egregious as to result in the situation where today, Plaintiff is still unaware of

     the specific facts for which he was dismissed, even though Roe, whose

     testimony before the Professionalism Committee, and who faces no sanction,

     knows exactly what Plaintiff was accused of doing.

           388. As a result of the foregoing, Plaintiff is entitled to a judgment

     against Defendants, awarding Plaintiff damages in an amount to be

     determined at trial, including without limitation, damages to physical well-

     being, emotional and psychological damages, damages to reputation, past and


                                            107
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.108     Page 108 of 119




     future economic losses, loss of educational opportunities, and loss of future

     career prospects, plus prejudgment interest, attorneys’ fees, expenses, costs

     and disbursements, and an injunction against and enjoining violations of the

     Title IX in the process of investigating and adjudicating sexual misconduct

     complaints, expunging Plaintiff’s records, requiring Defendant WSU and its

     SOM to destroy all disciplinary records concerning Plaintiff, and reinstating

     Plaintiff to the SOM for future studies.

                          COUNT III
        VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
     THE FOURTEENTH AMENDMENT TO THE U.S. CONSTITUTION
                  (AGAINST ALL DEFENDANTS)

           389. Plaintiff repeats and re-alleges each and every allegation

     hereinabove as if fully set forth herein.

           390. The Fourteenth Amendment to the United States Constitution

     provides, in pertinent part:

           All persons born or naturalized in the United States, and subject
           to the jurisdiction thereof, are citizens of the United States and
           of the State wherein they reside. No State shall make or enforce
           any law which shall abridge the privileges or immunities of
           citizens of the United States; nor shall any State deprive any
           person of life, liberty, or property, without due process of law;
           nor deny to any person within its jurisdiction the equal protection
           of the laws.

           391. The allegations of gender discrimination made in Count II above,

     and elsewhere in this Complaint, demonstrate that Defendants violated

                                            108
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20          PageID.109     Page 109 of 119




     Plaintiff’s clearly established right not to be discriminated against on the basis

     of sex, in violation of the Fourteenth Amendment and, therefore, 42 U.S.C. §

     1983.

             392. As a result of the foregoing, Plaintiff is entitled to a judgment

     against Defendants, awarding Plaintiff an injunction against further violations

     of the United States Constitution in the process of investigating and

     adjudicating sexual misconduct complaints, including Plaintiff’s, expunging

     Plaintiff’s records, requiring Defendant WSU and its SOM to destroy all

     disciplinary records concerning Plaintiff and reinstating Plaintiff to the

     University for future studies, and, against the individual Defendants in their

     personal capacities, damages, including punitive damages, in an amount to be

     determined at trial, including, without limitation, damages to Plaintiff’s

     physical well-being, emotional and psychological damages, damages to

     reputation, past and future economic losses, loss of educational opportunities,

     and loss of future career prospects, plus prejudgment interest, attorneys’ fees,

     expenses, costs and disbursements.

                             COUNT IV
          STATE LAW PROMISSORY ESTOPPEL AND RELIANCE
                  (AGAINST DEFENDANTS WSU, SOM)

             393. Plaintiff repeats and re-alleges each and every allegation

     hereinabove as if fully set forth herein.

                                            109
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.110    Page 110 of 119




           394. Defendants’ various policies, which are clear and definite,

     constitute representations and promises that WSU should have reasonably

     expected to induce action or forbearance of a definite and substantial character

     by Plaintiff.

           395. Defendants expected or should have expected Plaintiff to accept

     its offer of admission, incur tuition and fee expenses, and choose not to attend

     other colleges based on its express and implied promises that it would not

     tolerate, and Plaintiff would not suffer harassment by fellow students; and it

     would not deny Plaintiff his procedural rights should he be accused of a

     violation of WSU’s Policies.

           396. Plaintiff, in fact, reasonably relied to his detriment on these

     express and implied promises and representations made by Defendants, and

     those acting for and on their behalf, such that the promises and representations

     made by Defendants must be enforced if injustice is to be avoided.

           397. Based on the foregoing, Defendants WSU and its SOM are liable

     to Plaintiff based on promissory estoppel.

           398. Plaintiff is entitled to recover damages for WSU’s breach of the

     express and/or implied contractual obligations described above. As a direct

     and proximate result of the above conduct, Plaintiff sustained tremendous

     damages, including, without limitation, emotional distress, loss of educational


                                           110
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.111    Page 111 of 119




     and other career opportunities, economic injuries and other direct and

     consequential damages.

                           COUNT V
             VIOLATION OF PLAINTIFF’S DUE PROCESS
           RIGHTS UNDER ARTICLE 1, § 17 OF MICHIGAN’S
     CONSTITUTION – DUE PROCESS, FAIR AND JUST TREATMENT
         IN THE COURSE OF LEGISLATIVE AND EXECUTIVE
                 INVESTIGATIONS AND HEARINGS
                   (AGAINST ALL DEFENDANTS)

           399. Plaintiff repeats and realleges each and every allegation

     hereinabove as if fully set forth herein.

           400. Plaintiff has the right, under the Michigan Constitution, among

     others, to not be deprived of life, liberty, or property without due process of

     law, and to fair and just treatment in the course of an investigation and/or

     hearings.

           401. Defendants, by virtue of custom and policy, and under color of

     law, have violated Plaintiff’s rights conferred by the Michigan Constitution

     by, among other things:

           a. Denying him due process, as described in detail in Count I,
           supra;

           b. Denying him fair and just treatment in the course of an
           investigation;

                  i.     Seeking to placate and eliminate Roe’s complaint
                         rather than conducting a fair and impartial
                         investigation by, among other things;


                                            111
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.112     Page 112 of 119




                  ii.    Ignoring the inconsistencies in Roe’s narrative in a
                         manner designed to bolster her account to the
                         detriment of the male accused and failing to
                         investigate Roe’s allegations to determine whether
                         they could be corroborated rather than offering
                         them as true without investigation;

                  iii.   Failing to provide Plaintiff the opportunity to be
                         heard in front of a fair and impartial tribunal;

                  iv.    Failing to provide Plaintiff the opportunity to
                         confront and cross-examine Roe and any adverse
                         witnesses at a fair hearing; and

                  v.     Arbitrarily and capriciously dismissing Plaintiff
                         from WSU.

           402. The foregoing acts were intentional, unlawful, unprivileged, and

     without protection of any immunity.

           403. As a direct and proximate cause of Defendants’ actions in

     violation of Plaintiff’s constitutional rights, Plaintiff suffered, and continues

     to suffer, tremendous damages, including, without limitation, emotional

     distress; loss of educational and other career opportunities; economic injuries

     and other direct and consequential damages.

           404. Defendants’ conduct as described herein was so egregious,

     malicious, and willful as to warrant an award of exemplary damages under

     Michigan law.

           405. As a result of the foregoing, Plaintiff seeks damages in an amount

     to be determined at trial, including, without limitation, damages to physical
                                           112
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.113    Page 113 of 119




     well-being, emotional and psychological damages, damages to reputation,

     past and future economic losses, loss of educational and athletic opportunities,

     and loss of future career prospects, together with punitive damages, plus

     prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

           406. Plaintiff seeks declaratory and injunctive relief declaring

     Defendants’ disciplinary process, as applied to him, unconstitutional, and

     concomitantly expunging/vacating the findings and sanctions resulting from

     the unconstitutional process, plus an injunction enjoining violations of the

     Fourteenth Amendment in the process of investigating and adjudicating

     sexual misconduct complaints and requiring Defendants WSU and its SOM

     to destroy all disciplinary records concerning Plaintiff.

                            COUNT VI
          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                    (AGAINST ALL DEFENDANTS)

           407. Plaintiff repeats and realleges each and every allegation

     hereinabove as if fully set forth herein.

           408. Defendants’ conduct, as more fully outlined herein and above,

     including but not limited to failing to provide due process, and specifically

     failing to provide Plaintiff with a hearing or an opportunity to cross-examine

     his accuser and any adverse witnesses, was intentional, or, in the alternative,

     reckless.

                                            113
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.114    Page 114 of 119




           409. Defendants’ conduct as more fully outlined herein and above,

     including but not limited to failing to provide due process, and specifically

     failing to provide Plaintiff with a hearing or an opportunity to cross-examine

     his accuser and any adverse witnesses, was extreme, outrageous, and of such

     character as not to be tolerated by a civilized society, e.g. where the accused

     is provided no meaningful opportunity to defend himself against false and

     secret allegations, or otherwise fully informed as to the allegations made

     against him.

           410. Defendants’ conduct as more fully outlined herein and above,

     was for one or more ulterior motives or purposes that are as yet unknown to

     Plaintiff, as Defendants have refused to provide Plaintiff with the specific

     basis or bases for his dismissal and, based on information and belief, may

     include Defendants’ desires to appease Roe and avoid further scrutiny from

     OCR concerning Defendants that could result in widespread criticism and bad

     publicity in light of Defendant WSU’s proximity to Michigan State University

     and the University of Michigan, which have each come under sustained and

     substantial criticism concerning widespread sexual abuse of female students.

           411. Defendants’ conduct caused and resulted in severe and serious

     emotional distress to Plaintiff.




                                          114
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20             PageID.115     Page 115 of 119




              412. As a direct and proximate result of Defendants’ conduct, Plaintiff

     has suffered emotional and psychological distress, humiliation and

     embarrassment, sleeplessness and depression, suicidal ideation, and other

     damages that may arise during the course of discovery and the course of trial

     in this matter.

              413.   Defendants’ conduct as described herein was so egregious,

     malicious, and willful as to warrant an award of exemplary damages under

     Michigan law.

                                  PRAYER FOR RELIEF

              WHEREFORE, for the foregoing reasons, Plaintiff demands

     judgment against Defendants as follows:

              (i) On the first cause of action for violation of constitutional due process

     under 42 U.S.C. § 1983, a judgment against the individual Defendants

     awarding Plaintiff damages in an amount to be determined at trial, including,

     without limitation, damages to physical well-being, emotional and

     psychological damages, damages to reputation, past and future economic

     losses, loss of educational and athletic opportunities, and loss of future career

     prospects, together with punitive damages, plus prejudgment interest,

     attorneys’ fees, expenses, costs and disbursements; declaratory and injunctive

     relief    declaring    WSU’s      disciplinary   process    unconstitutional,    and


                                              115
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.116    Page 116 of 119




     concomitantly expunging/vacating the findings and sanctions resulting from

     the unconstitutional process, plus an injunction enjoining violations of the

     Fourteenth Amendment in the process of investigating and adjudicating

     sexual misconduct complaints and requiring WSU to destroy all disciplinary

     records concerning Plaintiff;

           (ii) On the second cause of action for violation of Title IX of the

     Education Amendments of 1972, a judgment against WSU awarding Plaintiff

     damages in an amount to be determined at trial, including, without limitation,

     damages to physical well-being, emotional and psychological damages,

     damages to reputation, past and future economic losses, loss of educational

     opportunities, and loss of future career prospects, plus punitive damages,

     prejudgment interest, attorneys’ fees, expenses, costs and disbursements and

     an injunction against and enjoining violations of the Title IX in the process of

     investigating and adjudicating sexual misconduct complaints, expunging

     Plaintiff’s records, requiring WSU to destroy all disciplinary records

     concerning Plaintiff; and reinstating Plaintiff to the University for future

     studies;

           (iii) On the third cause of action for violation of the Equal Protection

     Cause of the Fourteenth Amendment to the United States Constitution under

     42 U.S.C. § 1983, a judgment against all Defendants awarding Plaintiff an


                                           116
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20        PageID.117    Page 117 of 119




     injunction against violations of the United States Constitution in the process

     of investigating and adjudicating sexual misconduct complaints, expunging

     Plaintiff’s records, requiring WSU to destroy all disciplinary records

     concerning Plaintiff and reinstating Plaintiff to the University for future

     studies and, against the individual Defendants, damages in an amount to be

     determined at trial, including, without limitation, damages to physical well-

     being, emotional and psychological damages, damages to reputation, past and

     future economic losses, loss of educational opportunities, and loss of future

     career prospects, plus punitive damages, prejudgment interest, attorneys’ fees,

     expenses, costs and disbursements;

           (iv) On the fourth cause of action for state law breach estoppel and

     reliance, a judgment awarding Plaintiff damages in an amount to be

     determined at trial, including, without limitation, damages to physical well-

     being, emotional and psychological damages, damages to reputation, past and

     future economic losses, loss of educational opportunities, and loss of future

     career prospects, plus prejudgment interest, attorneys’ fees, expenses, costs

     and disbursements;

           (v) On the fifth cause of action for violation of the Michigan

     Constitution, a judgment awarding Plaintiff damages in an amount to be

     determined at trial, including, without limitation, damages to physical well-


                                          117
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20         PageID.118    Page 118 of 119




     being, emotional and psychological damages, damages to reputation, past and

     future economic losses, loss of educational and athletic opportunities, and loss

     of future career prospects, together with punitive damages, plus prejudgment

     interest, attorneys’ fees, expenses, costs and disbursements; declaratory and

     injunctive relief declaring WSU’s disciplinary process unconstitutional, and

     concomitantly expunging/vacating the findings and sanctions resulting from

     the unconstitutional process, plus an injunction enjoining violations of the

     Fourteenth Amendment in the process of investigating and adjudicating

     sexual misconduct complaints and requiring WSU to destroy all disciplinary

     records concerning Plaintiff;

           (vi) On the sixth cause of action for Intentional Infliction of Emotional

     Distress, a judgment awarding Plaintiff damages in an amount to be

     determined at trial, including, without limitation, damages to physical well-

     being, emotional and psychological damages, and treatment of same, damages

     to reputation, past and future economic losses, loss of educational

     opportunities, and loss of future career prospects, exemplary damages, plus

     prejudgment interest, attorneys’ fees, expenses, costs and disbursements; and

           (vii) Awarding Plaintiff such other and further relief as the Court deems

     just, equitable and proper.




                                           118
Case 2:20-cv-11718-GAD-DRG ECF No. 1 filed 06/26/20           PageID.119    Page 119 of 119




                                   JURY DEMAND

           Plaintiff demands a trial by jury of all issues presented herein that are

     capable of being tried by a jury.

     Dated: June 26, 2020

                                                Respectfully submitted,

                                                ROSSMAN SAXE, P.C.
                                                Attorneys for Plaintiff

                                         By:    /s/ Mark C. Rossman
                                                Mark C. Rossman (P63034)
                                                Jacob M. Campbell (P83900)
                                                2145 Crooks Road, Suite 220
                                                Troy, Michigan 48084
                                                Telephone: 248.385.5481
                                                Facsimile: 248.480.4936
                                                mark@rossmansaxe.com
                                                jacob@rossmansaxe.com

                                                J. Robert Flores, Esq.
                                                10410 Hampton Road
                                                Fairfax Station, Virginia 22039
                                                Attorney for Plaintiff
                                                Seeking EDMI Admission
                                                Telephone: 703.609.8731
                                                Facsimile: 703.995.4307
                                                rfloresesq@verizon.net




                                               119
